Exhibit 10.3
 
BUILD-OUT AND COMMERCIAL SUPPLY AGREEMENT
 
This Build-Out and Commercial Supply Agreement (“Agreement”) is made as of this
1st day of May, 2013 (“Effective Date”), by and between Pharmacyclics, Inc., a
Delaware corporation, with a place of business at 995 East Arques Avenue,
Sunnyvale, CA 94085 (“Client”), and Catalent CTS, LLC, a Delaware limited
liability company, with [**].
 
RECITALS
 
A.           Client is a pharmaceutical company that develops, markets and sells
pharmaceutical products, including the API;
 
B.           Catalent is a leading provider of advanced technologies, and
development, manufacturing and packaging services for pharmaceutical,
biotechnology and consumer healthcare companies.
 
C.           Client desires to engage Catalent to provide commercial
manufacturing services to Client in connection with Client’s Product, and
Catalent desires to provide such services, all pursuant to the terms and
conditions set out in this Agreement.
 
D.           In connection with the performance of such services, the Parties
have agreed that Building Contractor (as defined below) will renovate certain
Catalent space (“Client Space”) [**].
 
THEREFORE, in consideration of the mutual covenants, terms and conditions set
forth below, the Parties agree as follows:
 
ARTICLE 1
DEFINITIONS
 
The following terns have the following meanings in this Agreement:
 
1.1           “Affiliate(s)” means, with respect to Client or any Third Party,
any corporation, firm, partnership or other entity that controls, is controlled
by or is under common control with such entity; and with respect to Catalent,
Catalent Pharma Solutions, Inc. and any corporation, firm, partnership or other
entity controlled by Catalent Pharma Solutions, Inc.  For purposes of this
definition, “control” shall mean the ownership of at least 50% of the voting
share capital of entity or any other comparable equity or ownership interest.
 
1.2           “Annual Meeting” has the meaning set out in Section 3.3.
 
1.3           “API” means the compound [**], as further described in the
Specifications set forth in Attachment A that has been released by Client and
provided to Catalent, along with a certificate of analysis, as provided in this
Agreement.
 
1.4           “API Inventions” has the meaning set forth in Article 14.
 
1.5           “API Procurement Tracking Report” has the meaning set forth in
Section 6.1.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
1.6           “Applicable Laws” means all laws, ordinances, rules and
regulations of the United States applicable to the Processing or any aspect
thereof and the obligations of Catalent or Client, as the context requires,
under this Agreement, as amended or promulgated from time to time, including (A)
all applicable federal, state and local laws and regulations of the United
States, (B) the U.S. Federal Food, Drug and Cosmetic Act and (C) cGMP.
 
1.7           “Batch” means a [**] blend containing API and excipients that has
been or is being processed into Product in accordance with the Specifications.
 
1.8           “Additional Country” has the meaning set forth in Section 5.6.
 
1.9           “Additional Product Proposal” has the meaning set forth in Section
5.6.
 
1.10         “Batch Pricing” has the meaning set forth in Section 10.1.
 
1.11         “Breakage Costs” has the meaning set forth in Section 19.2.
 
1.12         “Building Contract” means that certain building contract of [**],
along with any exhibits, and appendices thereto and any related appointments or
contracts (together with any variations thereto) for the Construction Work or
performance of consulting services relating to the same, as it may be amended
from time to time. A copy of the main text of the Building Contract is attached
as Attachment E hereto.
 
1.13         “Building Contractor” means [**], which entity the Parties hereby
designate as the building contractor or manager of the Construction Work under
the Building Contract, such entity to act in the capacity of the building
contractor for the purposes of undertaking the Construction Work or performing
consulting services relating to the same.
 
1.14         “Building Plans” means the detailed plans, specifications,
drawings, sections, elevations, specifications, priced bills of quantities,
engineer’s drawings and calculations and other design and building details for
the Improvements.  The Building Plans shall be listed in Schedule 1 and attached
to this Agreement upon approval by the SG.  Building Plans shall include all
amendments thereto.
 
1.15         “Catalent Defective Processing” has the meaning set forth in
Section 8.1.
 
1.16         “Cash Deposit” has the meaning set forth in Section 4.1.
 
1.17         “Catalent” has the meaning set forth in the introductory paragraph,
or any successor or permitted assign.  Provided that Catalent obtains the prior
written consent of Client for any such delegation of Catalent’s obligations,
Catalent shall have the right to cause any of its Affiliates to perform any of
its obligations hereunder, and Client shall accept such performance as if it
were performance by Catalent.
 
1.18         “Catalent Equipment” means [**] listed in or added to Schedule
3.  Schedule 3 shall be amended from time to time to reflect any additional
equipment [**].  The initial Catalent Equipment shall be listed on Schedule 3
(which shall be initialed and dated by the Parties) and attached hereto upon
designation by the SG.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
2

--------------------------------------------------------------------------------

 
 
1.19         “Catalent Indemnitees” has the meaning set forth in Section 16.2.
 
1.20         “Catalent IP” has the meaning set forth in Article 14.
 
1.21         “cGMP” means current Good Manufacturing Practices promulgated by
the Regulatory Authorities, including within the meaning of 21 C.F.R. Parts 210
and 211, as amended, and equivalent non-U.S. regulations (including 2003/94/EEC
Directive as implemented in any country of the Territory, as supplemented by
Volume 4 of EudraLex published by the European Commission, [**], as amended,
solely to the extent such non-U.S. regulations are otherwise included in
Applicable Laws.
 
1.22         “Client” has the meaning set forth in the introductory paragraph,
or any successor or permitted assign.
 
1.23         “Client Equipment” means all the equipment for use exclusively in
the Client Space invoiced to or paid for by Client and for which Client shall
hold title, as agreed upon by the Parties in accordance with Section 2.1 and
listed in or added to Schedule 3.  Schedule 3 shall be amended from time to time
to reflect any additional equipment purchased by Client.  The initial Client
Equipment shall be listed on Schedule 3 (which shall be initialed and dated by
the Parties) and attached hereto upon designation by the SG.
 
1.24         “Client Indemnitees” has the meaning set forth in Section 16.1.
 
1.25         “Client IP” has the meaning set forth in Article 14.
 
1.26         “Client Space” means the unshaded part of the Facility as shown on
the plan attached hereto as Schedule 1 [**].
 
1.27         “Client-supplied Materials” means any materials to be supplied by
or on behalf of Client to Catalent for Processing, as provided in Attachment A,
including API.
 
1.28         “Commencement Date” means the first date upon which a Regulatory
Authority approves Catalent as a manufacturer of the Product.
 
1.29         “Completion Date” means the date on which all of the following have
occurred: (i) the Improvements have been substantially completed in accordance
with the terms of the Building Contract; (ii) a certificate/statement of
completion, as applicable, is issued to enable occupancy of the Client Space;
(iii) the Client Equipment and Catalent Equipment have been fully installed,
satisfactorily tested, qualified and validated; (iv) the Client Equipment and
Catalent Equipment are fully operational; and (v) no Liens related to the
Construction Work exist on the Site and Catalent has received all final lien
waivers required by Section 4.5(A) from Client.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
3

--------------------------------------------------------------------------------

 
 
1.30         “Conditions” means (i) all approvals required by the applicable
authorities to construct the Improvements have been obtained; and (ii) if the
Site has any outstanding Liens, all approvals required from Lien holders have
been obtained.
 
1.31         “Confidential Information” has the meaning set forth in Section
13.2.
 
1.32         “Construction Costs” means the amounts invoiced to Client by the
Building Contractor, the hard and soft costs incurred by Catalent and reasonable
internal costs for the Construction Work incurred in accordance with the terms
of this Agreement in the course of the design and construction of the
Improvements, costs incurred by Catalent for support services to monitor the
Construction Work and provide input as to the Construction Work and other
matters as detailed in Schedule 2.  The Construction Costs shall be calculated
in accordance with Schedule 2.
 
1.33         “Construction Work” means all demolition or construction works
required to be carried out at the Site to construct the Improvements in
accordance with the Building Plans including:
 
 
(a)
the demolition of current improvements within the Client Space;

 
 
(b)
the removal and cGMP storage of any equipment or other materials that previously
were kept in the Client Space including any ancillary construction works
necessary to relocate such equipment and materials elsewhere in the Facility,
all in accordance with the Quote;

 
 
(c)
the construction of the Improvements in the Client Space as will be set out in
the Building Plans [**], and any associated Site clearance and Site preparation,
including the cost of equipment and materials outside the Client Space which are
necessary to support the Client Space;

 
 
(d)
all works carried out pursuant to any planning and other approvals required by
the applicable governmental authorities;

 
 
(e)
all ancillary works and facilities required for the Improvements to the Client
Space including the provision of and connection to all services which are
relevant to the operation of the Equipment; and

 
 
(f)
consulting services relating to any of the same.

 
1.34         “Contract Year” means each consecutive 12 month period beginning on
the earlier of the Completion Date or July 1, 2014, and each anniversary
thereof, as applicable.
 
1.35         “Costs” has the meaning set forth in Section 4.1.
 
1.36         “Defective Product” has the meaning set forth in Section 8.1.
 
1.37         “Design Documents” means all or any documents (including the
Building Plans) that relate to the Improvements, Client Equipment, Catalent
Equipment or installation of such equipment, including any designs, drawings,
models, plans, specifications, design details, photographs, brochures, reports,
notes of meetings, CAD materials and other materials produced in relation to the
Client Space and any additions or alterations made to them or other areas of the
Site required in support of the operation of the Client Space.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
4

--------------------------------------------------------------------------------

 
 
1.38         “Effective Date” has the meaning set forth in the introductory
paragraph.
 
1.39         “Client Equipment Costs” means the actual cost of the Client
Equipment (which is anticipated to be as set out in Schedule 3) and is payable
by Client in accordance with Section 4.5.
 
1.40         “Equipment Notice” has the meaning set out in Section 19.5 (E).
 
1.41         “Estimate” has the meaning set out in Section 2.6.
 
1.42         “Exception Notice” has the meaning set forth in Section 8.1.
 
1.43         “Facility” means the building located on the Site identified by an
address in the definition thereof and shown on Schedule 1.  The Client Space is
located within the Facility [**].
 
1.44         “Facility Construction Support Fee” means the fee due upon the
Effective Date as is set out in Attachment C.
 
1.45         “Facility Fee” means the annual fee due upon the earlier of the
Completion Date or July 1, 2014 and each anniversary thereafter as is set out in
Attachment C as adjusted pursuant to Section 10.2.
 
1.46         “Firm Commitment” has the meaning set forth in Section 7.1.
 
1.47         “Improvements” means all improvements to the Client Space generally
described on Schedule 1 and specifically as reflected in the Building Plans and
other Design Documents.
 
1.48         “Initial Batches” has the meaning set forth in Section 7.2 (B).
 
1.49         “Intellectual Property” means all intellectual property (whether or
not patented or registered), including patents, patent applications, know-how,
trade secrets, copyrights, trademarks, designs, concepts, technical information,
manuals, standard operating procedures, instructions, specifications, processes,
inventions, improvements, developments, technology, and all intellectual,
industrial or proprietary rights of any kind.
 
1.50         “Invention” has the meaning set forth in Article 14.
 
1.51         “Latent Defect” means a defect in the Product attributable solely
to Catalent’s manufacturing process that occurred while the Product was under
the sole control and possession of Catalent, which could not have been
discovered by Client through its testing of the Batch in accordance with Article
8 and could not have occurred after delivery of Product pursuant to Section 9.1.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
5

--------------------------------------------------------------------------------

 
 
1.52         “Lien” means any legal charge, debenture, mortgage, deed of trust,
security interest, pledge, lien, assignment or other form of security or trust
arrangement granting any legal or equitable charge over the Site or the Facility
(as it may be enlarged or reconfigured), or the Equipment, whether fixed or
floating, or conferring priority of payment.
 
1.53         “Losses” has the meaning set forth in Section 16.1.
 
1.54         “Party” means Catalent or Client, as applicable.  “Parties” means
Catalent and Client.
 
1.55         “Process” or “Processing” means the formulating, filling or
pressing, producing and bulk packaging (but not secondary or retail packaging)
of the API and Raw Materials into Product, in accordance with the Specifications
and under the terms of this Agreement.
 
1.56         “Processing Date” means the day on which Product is scheduled to be
formulated by Catalent, as identified in an Acknowledgement in accordance with
Section 7.2.
 
1.57         “Process Inventions” has the meaning set forth in Article 14.
 
1.58         “Product” means the fully formulated bulk pharmaceutical product
containing the API that has been Processed in accordance with the
Specifications.
 
1.59         “Product Maintenance Services” has the meaning set forth in Section
5.4.
 
1.60         “Project Plan” means the work schedule as described in the [**] set
out in Schedule 5 together with the underlying work packages.  Schedule 5 shall
be added to this Agreement upon agreement of the Project Plan with the Building
Contractor.
 
1.61         “Purchase Order” has the meaning set forth in Section 7.2.
 
1.62         “Quality Agreement” has the meaning set forth in Section 12.6.
 
1.63         “Quarter” means a period of three consecutive calendar months
commencing on 1 January, 1 April, 1 July or 1 October in any year.
 
1.64         “Quarterly Meetings” has the meaning set out in Section 3.3.
 
1.65         “Quote” means that certain quote number [**] entitled [**] signed
by Client.
 
1.66         “Raw Materials” means all raw materials, supplies, components and
packaging necessary to manufacture and ship Product in accordance with the
Specifications, as provided in Attachment A, but not including Client-supplied
Materials.
 
1.67         “Recall” has the meaning set forth in Section 12.5.
 
1.68         “Regulatory Approval” means any approvals, permits, product and/or
establishment licenses, registrations or authorizations, including approvals
pursuant to U.S. Investigational New Drug applications, New Drug Applications
and Abbreviated New Drug Applications (or equivalent non-U.S. filings, such as
European marketing authorization applications), as applicable, of any Regulatory
Authorities that are necessary or advisable in connection with the manufacture
of Product for commercial sale or transport in the U.S. or in any other country
in the Territory.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
6

--------------------------------------------------------------------------------

 
 
1.69         “Regulatory Authority” means the international, federal, state or
local governmental or regulatory bodies, agencies, departments, bureaus, courts
or other entities in the United States (including the United States Food and
Drug Administration) or any other country in the Territory responsible for (A)
the regulation of any aspect of pharmaceutical or medicinal products intended
for human use or (B) health, safety or environmental matters generally.
 
1.70         “Residual Value” means, [**].
 
1.71         “SC Initial Phase” has the meaning set out in Section 2.1.
 
1.72         “Site” means [**].
 
1.73         “Specifications” means the procedures, requirements, standards,
quality control testing and other data and the scope of services as set forth in
Attachment A, along with any valid amendments or modifications thereto, in
accordance with Article 11.
 
1.74         “Statutory Consents” means any statutory approvals, consents,
licenses or permissions desirable or required from any local or other applicable
authority to enable the Parties lawfully to carry out and complete the
Construction Work and install, connect and operate the Equipment in the Client
Space.  Statutory Consents includes the approval of any reserved matters under
the building permit for the Improvements, any approval from Regulatory
Authorities, and any relevant utility supplier.
 
1.75         “Steering Group” or “SG” means a group consisting of [**].
 
1.76         “Subsequent Phase” has the meaning set out in Section 2.1.
 
1.77         “Supplier” has the meaning set out in Section 6.2.
 
1.78         “Target Completion Date” means the date set out in the Project
Plan.
 
1.79         “Term” has the meaning set forth in Section 19.1.
 
1.80         “Termination Date” means the date that this Agreement terminates
expires or terminates in accordance with Section 4.4 or Article 19.
 
1.81         “Territory” means [**].
 
1.82         “Third Party” means a party other than either of the Parties.
 
1.83         “Validation Services” has the meaning set forth in Section 5.2.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 2
CONSTRUCTION WORK
 
2.1           Steering Group.  Immediately following the Effective Date the
Parties shall establish a Steering Group.  Each Party shall appoint [**] members
to the Steering Group (each a “Member”).  The initial members of the SG shall be
the individuals named in Schedule 7, attached hereto and incorporated herein by
reference.  Each Party may change either of its Members by written notice to the
other.  The role of the SG is one of review, approval, information dissemination
and reporting with respect to the Construction Work and Client Equipment.  The
Catalent-appointed Members shall be responsible for keeping Catalent informed of
all matters relating to the Construction Work, Client Equipment and Catalent
Equipment, and the Client-appointed Members shall be responsible for keeping
Client informed of all matters relating the Construction Work, Client Equipment
and Catalent Equipment.  The initial role of the SG shall be to approve the
Building Plans and designate and approve the Client Equipment and Catalent
Equipment.  The process for such approval is further described on Schedule 4
(the “SG Initial Phase”).  Thereafter the role of the Steering Group is to
resolve matters that arise with respect to the Construction Work (the
“Subsequent Phase”).  For the avoidance of doubt, matters relating to the
Construction Work shall initially include any issues that may need to be
resolved, any likely delays in the completion of the Construction Work and any
proposed design changes required to any element of the Improvements.  In
fulfilling the roles the SG shall:
 
 
A.
consider the Building Plans and other Design Documents;

 
 
B.
review any change in Construction Work and refer any concerns or deviations of
more than [**]% in excess of the Guaranteed Maximum Price (as that term is used
and defined in the Building Contract) to the senior management of the Parties
prior to incurring such expense;

 
 
C.
approve any and all subcontractors performing Construction Work;

 
 
D.
review the operating procedures for commissioning, validation and quality/GMP
approval;

 
 
E.
oversee transfer of manufacturing from outside the Client Space into the Client
Space, any future construction projects or the purchase of additional equipment;

 
 
F.
oversee forecasting and utilization of Client Equipment; and

 
 
G.
have such other responsibilities as may be assigned to the SG pursuant to this
Agreement or as may be mutually agreed upon by the Parties from time to time.

 
2.2           Steering Group Meetings.  During the Subsequent Phase, the
Steering Group will meet as often as is required provided that there will be at
least [**] per month and [**] at the Site (unless agreed otherwise) in each [**]
month period.  Either Party may invite a suitably qualified technical consultant
to attend Steering Group meetings subject to that consultant entering into terms
of confidentiality with the Parties.  A Client-appointed Member shall be
responsible for the circulation of papers and an agenda, within a reasonable
period of time prior to the meeting and for the circulation of minutes of the
meeting within a reasonable time after the meeting.  The role of the Steering
Group shall be review and coordination of all matters relating to the items set
forth in Section 2.1 (A) - (G).  The Steering Group shall not be entitled to
make any decision which affects either Party’s rights under this Agreement
except as provided in this Agreement.  Any Member may call a meeting with the
other Members upon [**] prior written notice.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
8

--------------------------------------------------------------------------------

 
 
2.3           Steering Group Decision Making.  The SG may make joint decisions
with respect to any subject matter described in Section 2.2.  The SG shall use
its good faith efforts to resolve by consensus any issue before it.  The SG
shall give consideration to the views, position and recommendations of each
Party on any issue that has been brought before it.  All decisions of the SG
shall be made by [**], as indicated by [**].  If the SG cannot reach consensus
on a matter brought to its attention within [**] days, then Section 21.10 shall
apply.  For the avoidance of doubt, the decision-making authority of the SG
shall be limited to matters relating to the items set forth in Section 2.1 (A) -
(E) and (G).  Except to the extent expressly provided herein, the SG shall have
no decision-making authority following the completion of the Subsequent Phase,
after which the SG shall serve as a forum for discussion of issues.
 
2.4           Building Contractor and Design Documents.  The Parties hereby
acknowledge and confirm that [**] is the Building Contractor responsible for the
performance of the Construction Work.  Catalent will receive a copy of all of
the Design Documents completed and approved as of the Effective Date.  From and
after the Effective Date, Client shall promptly provide copies of new Design
Documents and amended Design Documents to Catalent by and through the Steering
Group.
 
2.5           General Obligations of the Parties With Respect to Construction
Work. Each Party undertakes to carry out its obligations and will procure that
the obligations in relation to the Construction Work are at all times and at all
stages carried out in a good and proper manner in accordance with any Applicable
Laws and with all reasonable care and skill including, as appropriate:
 
 
A.
the appointment of the members of the Steering Group; and

 
 
B.
subject to this Article 2, the carrying out of the Construction Work.

 
2.6           Building Contract.  Catalent and Client shall discuss any
variations to the Building Contract by and through the SG, and any variation or
proposed change shall be subject to the consent of both Parties, as evidenced by
[**], such consent not to be unreasonably withheld or delayed.  If it becomes
necessary or desirable to appoint any further contractor or consultant relating
to the Improvements whose cost exceeds [**] percent ([**]%) of the Guaranteed
Maximum Price (as that term is defined and used in the Building Contract) the
process set forth in Section 2.6.1 below shall be followed and references in
this Agreement to Building Contract and Building Contractor shall be taken to
include the relevant contract and contractor respectively.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
9

--------------------------------------------------------------------------------

 
 
2.6.1.           Client shall request that the proposed contractor or consultant
provide an estimate of the Construction Costs and ongoing change orders involved
for such Improvements (“Estimate”).
 
 
A.
If the SG is unable to approve the Estimate the Client shall first approach the
Building Contractor and try to negotiate a reduction in the Construction
Costs.  If the SG is still unable to approve the Estimate, the Client shall
approach an alternative Building Contractor for such Improvements.

 
 
B.
If the SG approves the Estimate, Client shall negotiate the terms and conditions
of the Building Contract with the Building Contractor.  At regular intervals,
Client shall discuss all of the key terms with Catalent by and through the
Steering Group.  In addition, the Building Contract shall contain a provision
stating that Client, at Client’s sole risk, shall be entitled to access the Site
to review the Construction Work at all times on reasonable notice (subject to
compliance with the Building Contractor’s and Catalent’s reasonable
requirements) and to make any comments, generally and as to whether or not the
Construction Work has been properly completed (such comments to be implemented
if the Parties agree).  For the avoidance of doubt, Catalent shall make all
comments in writing to Client-appointed Members of the SG and not to the
Building Contractor.

 
2.7           Statutory Consents.  Before commencement of the Construction Work,
Client shall ensure that Building Contractor files all Design Documents, plans
and specifications, pay all fees and obtain all Statutory Consents required
under Applicable Law to begin the Construction Work.  Client shall ensure that
Building Contractor prosecutes the Statutory Consents diligently and Catalent
shall cooperate with the prosecution of and join in or execute the applications
for Statutory Consents as required by Applicable Law.  Client shall ensure that
Building Contractor pays all expenses incurred in connection with the
application for Statutory Consents including all expenses incurred by
Catalent.  Client shall ensure that Building Contractor promptly furnishes to
Catalent copies of all Statutory Consents required by Applicable Law.
 
2.8           Delay.  Building Contractor shall keep the Parties informed of the
progress of the Construction Work and shall promptly inform the Parties of any
actual delay.  Client shall promptly report any delays to the Steering
Group.  Except with respect to delays directly and solely due to a breach of
this Agreement by Catalent, Catalent will be deemed not to be in breach of this
Agreement with respect to the Processing to the extent that the delay caused to
the Target Completion Date renders Catalent unable to comply with such
obligations.
 
2.9           No Liability.  Client acknowledges that Catalent shall have no
liability including for any direct, indirect or consequential loss (all three of
which terms include, without limitation, pure economic loss, loss of profits,
loss of business, depletion of goodwill and like loss) however caused (including
as a result of negligence by the Building Contractor) for any delay or failure
of or a breach of the Building Contract by the Building Contractor or Client or
breach of any other contractor.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
10

--------------------------------------------------------------------------------

 
 
2.10         Intellectual Property and Title.  Notwithstanding the terms of
Article 14, as between the Parties any and all Intellectual Property with
respect to the Design Documents, Improvements and Construction Work shall (to
the extent permitted under the terms of the Building Contract) vest in Catalent
and Client shall have no title or, except as set out in this Agreement, rights
whatsoever in respect of the Client Space and/or the Facility (including any
parts of the Facility which are created as a result of the Client Space)
following the performance of the Construction Work nor shall Client obtain or be
entitled to exercise any form of Lien through the payment of the Construction
Costs. Catalent or its Affiliate shall own all right, title and interest in and
to the Improvements and the Client Space, subject to the rights, licenses and
interests in and to the Improvements and Client Space provided to Client under
this Agreement, including, without limitation, the dedication of the
Improvements and Client Space as a facility used exclusively for the Processing
of Products for Client in accordance with and subject to the provisions of
Section 3.3 below.  Catalent hereby grants to Client a [**].
 
2.11         Performance of Construction Work.  Client shall cause Building
Contractor not to permit the accumulation of building supplies, equipment,
waste, material or rubbish within the Client Space, the Site or the Facility,
and during the construction and upon completion shall cause all rubbish,
implements, material and equipment to be timely removed from the Facility and
Site.  If any damage is done to any part of the Facility or the Site outside the
Client Space, Client shall ensure that Building Contractor, at Building
Contractor’s cost and expense, repairs and/or replaces same, in a manner
satisfactory to Catalent, to the condition existing prior to commencement of the
Construction Work.  Client shall ensure that the Building Contractor and all
subcontractors and material men employ the services of labor that will work in
harmony with each other, and any others working in the area.  If labor disputes
arise, from any cause whatever, Client shall ensure that Building Contractor
makes every effort to end same.  Catalent may place its supervisory personnel
and representatives on the job during the course of the Construction Work, at
Catalent’s expense (except as set forth in Section 3.4), for the purpose of
making any inspections and insuring that Client, Building Contractor, and
Building Contractor’s subcontractors and material men comply with the terms of
this Agreement.  Client shall ensure that Building Contractor complies with all
Catalent policies and procedures relating to safety, security, work processes
and the procedures as outlined in [**] as directed by Catalent.  Notwithstanding
the foregoing enumeration of restrictions and conditions, Catalent may at any
time during the course of the Construction Work impose such other reasonable
restrictions, rules and conditions as may be reasonably necessary to ensure the
proper completion of the Construction Work.  Notwithstanding anything to the
contrary in this Agreement, Client shall obtain Catalent’s prior written consent
to shutting off any utilities to the Facility or the Site.  Construction
Specifications “Division 1” shall be completed by Client and approved by
Catalent prior to construction activities.  To the extent Catalent communicates
the directive to Client, Client shall ensure that Building Contractor implements
any directive of [**] pertaining to the performance of the Construction
Work.  To the extent Catalent ensures that such approval is sought from [**] and
is not unreasonably denied, Client shall ensure that Building Contractor’s
performance of the Construction Work achieves the approval of [**].  The SG
shall oversee the implementation of [**] directives and the achievement of [**]
approval for Building Contractor’s performance of the Construction Work.  Unless
otherwise agreed in writing by the Parties, each week between the Effective Date
and the Completion Date, Client or its designee shall meet with a designated
Catalent representative to review the upcoming weekly schedule of construction
activities, which shall be subject to Catalent’s approval not to be unreasonably
withheld.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
11

--------------------------------------------------------------------------------

 
 
2.12         Termination of Building Contract.  Catalent shall have the right to
request that Client terminate the Building Contract by providing written reasons
or evidence, which request shall not be unreasonably denied by Client.  In the
event that the Building Contract is terminated or treated as terminated, for
whatever reason, Parties shall promptly use commercially reasonable efforts to
replace the Building Contract and Building Contractor as soon as practically
possible.
 
2.13         No Liens.  Client has no right, title or interest in the Facility,
the Site or the Client Space against which any Lien may be granted.  Client
shall amend the Building Contract to obligate Building Contractor to: (a) not
create or permit to be created or remain, and promptly discharge, at Building
Contractor’s sole cost and expense, any Lien on the Facility, the Site or the
Client Space or any part thereof or upon fixtures to the Facility, the Site or
the Client Space and (b) keep the Facility, the Site and the Client Space and
fixtures thereon free and clear of any Lien as the result of any of Building
Contractor’s subcontractors, suppliers, employees or material men. In the event
that any such Lien shall be filed against the Facility, the Site or the Client
Space or fixtures thereto or part thereof, upon Client’s receipt of notice of
filing of such Lien, Client shall withhold payment of any amount then due or
that becomes due and payable by Client to Building Contractor until such time as
Building Contractor causes such Lien to be released or discharged by payment or
bonding.  The foregoing notwithstanding, in the event that Catalent notifies
Client that any such Lien must be removed as required by Catalent’s loan
obligations or lender, then Client shall promptly post such bond or provide
other security as is reasonably necessary to release or discharge such lien or
to assure that the priority of the mortgagee’s mortgage over such Lien will not
be lost.  If Client fails to post such bond(s) or otherwise obtain discharge and
release of such Lien or provide such security and save Catalent and Catalent’s
lender harmless from all threat of loss or damage that could arise therefrom,
Catalent, alter notice to Client, may pay and/or otherwise obtain discharge of
such Lien (including by use of funds obtained from the Cash Deposit pursuant to
Section 4.1), and all expenditures and costs incurred thereby shall be payable
as additional fees hereunder and shall accrue interest at the rate set forth in
Section 10.4 until paid. Failure by Client to comply with this Section shall be
a material breach of this Agreement.  Nothing contained herein shall imply any
consent or agreement on the part of Catalent to subject Catalent’s estate to
liability under any mechanics’ or other lien law.
 
ARTICLE 3
EQUIPMENT
 
3.1           Orders.  With the exception of the initial Client Equipment
ordered on or before the Effective Date, Catalent and Client shall agree on
Client Equipment to be ordered, by and through the Steering Group, pursuant to
the process set forth in Section 2.1 and Schedule 4.  Client shall purchase, pay
for, own title to and bear risk of loss for all Client Equipment identified in
or added to Schedule 3 within [**] months after the date that Schedule 3 is
added or amended to reflect such Client Equipment.  Client shall be responsible
for all costs associated with delivery, installation, qualification and
validation of the Client Equipment.  Client Equipment will be used by Catalent
in accordance with Section 3.3, and Client Equipment costs shall be paid in full
by Client.  To the extent Catalent agrees to purchase equipment for use in
connection with this Agreement, Catalent shall purchase, pay for, own title to
and bear risk of loss for all such Catalent Equipment.  Notwithstanding the
foregoing, without the advance written consent of Client, which consent shall
not be unreasonably denied, there shall be no material modification of any part
or item of Client Space, Improvements or Client Equipment, or any portion, part,
or component thereof.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
12

--------------------------------------------------------------------------------

 
 
3.2           Title to Equipment and Security Interest.  Subject to Section 3.8
and Section 19.5(F), Client shall own title to all Client Equipment
notwithstanding the installation of Client Equipment at the Facility.  Catalent
shall not do or permit or cause anything to be done whereby Client’s rights in
and title to the Client Equipment are prejudiced.
 
3.3           Use of Equipment.  Except as provided in Section 3.8 or Article
19, no item of Client Equipment shall be moved from the Facility without the
prior written agreement of the Parties, not to be unreasonably withheld or
delayed.  Except as provided in this Article 3, Catalent shall not use the
Client Space or Client Equipment for any purpose other than Processing Products
in accordance with this Agreement (or any other relevant supply agreement which
may be entered into between the Parties) without Client’s prior written consent
(such consent not to be unreasonably withheld or delayed).
 
 
A.
The Parties shall meet to consider, forecast, plan and agree the utilization of
the Client Equipment, by and through the Steering Group, as follows:

 
 
(i)
The Parties shall meet to discuss the forecast utilization of the Client
Equipment approximately [**] months in advance of the anticipated Completion
Date and thereafter in December of each calendar year (the “Annual
Meeting”).  At the Annual Meeting the Parties shall discuss the forecast for the
forthcoming calendar year.

 
 
(ii)
In addition to the Annual Meeting, the Parties shall meet in March, June and
September (together with the Annual Meeting the “Quarterly Meetings”) to discuss
the use of the Client Equipment in the Quarter after the full Quarter that
follows the meeting and agree on a production schedule for Products for Client.

 
 
B.
At Client’s cost, Catalent shall mark each individual unit of Client Equipment
in a conspicuous manner to indicate that such Client Equipment is owned by
Client.

 
 
C.
Catalent has no right, title or interest in the Client Equipment and as such,
Catalent has no right, title or interest in the Client Equipment against which
any Lien may be granted by Catalent.

 
 
D.
Except pursuant to Section 3.2, Client shall not grant a Lien on the Client
Equipment, shall ensure that the Building Contractor and its subcontractors do
not take a Lien on Client Equipment and shall keep the Client Equipment free and
clear of any Lien as a result of Client.

 
3.4           [**]
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
13

--------------------------------------------------------------------------------

 
 
3.5           Facility Fee.  Subject to the payment of the Facility Construction
Support Fee, on the earlier of the Completion Date or July 1, 2014, Catalent
shall, for a fee provided in Attachment C and referenced in Article 10, maintain
the Client Space, Improvements, Client Equipment and the Catalent Equipment in
accordance with the below:
 
 
A.
such maintenance shall be performed to at least the standards adopted in respect
of its other equipment in the Facility required to be maintained in compliance
with cGMP;

 
 
B.
Catalent shall use trained and competent maintenance personnel for such
maintenance;

 
 
C.
Catalent shall keep and update as appropriate all documents relating to the
Client Equipment (whether they exist in paper or electronic form) including a
copy of all maintenance records for a minimum period of [**] years.  All such
documents shall be available for Client to inspect at the Facility on reasonable
notice by Client to Catalent.  Catalent shall provide to Client a complete copy
of such documents on the termination of this Agreement except termination by
Catalent pursuant to Section 19.3(A) or (B); and

 
 
D.
Client shall be responsible for the cost of maintenance of the Client
Equipment.  Catalent shall inform Client of the need for any upgrades,
replacements and repairs which are identified as Significant
Repairs.  Significant Repairs shall include any upgrade, replacement or repair
which exceeds a total cost of $[**].  Catalent shall perform all such
Significant Repairs and Client shall be responsible for the cost of any
Significant Repairs to Client Equipment including Catalent’s reasonable costs
for performing the same.  Catalent will seek Client’s approval before proceeding
with any Significant Repairs, such approval not to be unreasonably withheld,
conditioned or delayed.

 
 
E.
If at any time any further modification to the Facility, Client Space,
Improvements, Client Equipment or Catalent Equipment is required by a Regulatory
Authority, such modification shall be undertaken upon the Parties’ mutual
agreement by and through the Steering Group and at Client’s expense.

 
 
F.
Subject to Section 3.5(D) above, Client shall have no responsibility to maintain
the Facility, Client Space, Improvements, Client Equipment, and Catalent
Equipment to cGMP and production readiness.

 
3.6           Risk of Loss of Client Equipment.  For such period as Client has
title in the Client Equipment and Catalent has possession of the Client
Equipment in the Facility, as between Client and Catalent, Client shall bear all
risk of:
 
 
A.
loss of or damage to the Client Equipment including normal wear and tear; and

 
 
B.
loss or damage caused by the Client Equipment to Products Processed for Client.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
14

--------------------------------------------------------------------------------

 
 
In addition, the Parties agree that:
 
 
(i)
Client shall have no liability for Batches not released by Catalent if the
failure to release the Batch is due to Catalent Defective Processing; and

 
 
(ii)
In the event of any such loss or damage of any item of Client Equipment due to
the gross negligence or willful misconduct (including gross negligence or
intentional misconduct in relation to the operation (including to properly
prepare SOPs), inspection or maintenance the Client Equipment) of Catalent, its
Affiliates, employees, contractors or representatives, Catalent shall at
Client’s option either:

 
 
(a)
repair or replace such item of Client Equipment as soon as reasonably practical
at Catalent’s sole cost and expense; or

 
 
(b)
pay to Client the Residual Value of such Client Equipment at the date the loss
occurred.

 
Catalent’s obligations under this Section 3.6 shall be Client’s exclusive remedy
and Catalent’s sole liability with respect to loss of or damage to the Client
Equipment and any Products as contemplated in this Section 3.6.
 
3.7           Liability for Stoppage.  Catalent shall not be liable for any loss
or damage (other than where caused by Catalent’s gross negligence or willful
misconduct) suffered by Client through the breakdown or stoppage of the Client
Equipment or the Catalent Equipment.  Catalent will use commercially reasonably
efforts to repair and cause Client Equipment, Catalent Equipment, Improvements,
Client Space and Facility to be in manufacturing ready state as soon as
reasonably practical.
 
3.8           Disposal of Equipment.  If the Client Equipment has remained idle
for a period of in excess of twelve (l2) calendar months or, in the reasonable
judgment of the Parties, has reached the end of its useful life then Client and
Catalent will discuss means of best protecting their respective positions in
respect of the Client Equipment, with a view to either Client removing the
Client Equipment or Catalent having the right to use, purchase or destroy the
Client Equipment in accordance with Section 19.5.
 
3.9           Taxes.  Client shall be responsible for all personal property and
all other taxes and governmental charges imposed or levied on the Client
Equipment by any and all applicable government authorities.  Catalent shall
provide adequate documentation to substantiate such taxes.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 4
TERMS APPLICABLE TO CONSTRUCTION WORK AND CLIENT EQUIPMENT
 
4.1           Security Deposit.
 
 
A.
Promptly after the Effective Date, but no later than [**] business days
following Client’s receipt of Catalent’s written wiring instructions therefor,
Client shall deposit to the account of Catalent by wire transfer an additional
payment of [**] dollars ($[**]) in cash (“Cash Deposit”) (together with the [**]
dollars wired previously to Catalent pursuant to the Letter Agreement), to be
held by Catalent (a) as security for the faithful performance by Client of the
payment obligations under Section 4.5 (the “Costs”); and (b) the discharge of
Liens pursuant to Section 2.13. If Client defaults with respect to the payment
of Costs or any portion thereof, time being of the essence, Catalent may (but
shall not be required to) withdraw from the Cash Deposit, up to the entirety of
the Cash Deposit the amount required to pay the costs then due and to use, apply
or retain the proceeds thereof for the payment of any other Costs or to
compensate Catalent for any other loss or damages which Catalent may suffer as a
result of Client’s failure to pay the Costs.

 
 
B.
In the event of the use of any portion of the Cash Deposit, Client shall, within
[**] days after Client’s receipt of another written request from Catalent
therefor, replenish the Cash Deposit to the full amount set forth above, time
being of the essence.

 
 
C.
Any Cash Deposit shall be transferable by Catalent to its successor in
accordance with Section 21.7 or to Catalent’s lender if requested.

 
 
D.
In the event of bankruptcy or other debtor/creditor proceedings against Client,
the proceeds of the Cash Deposit shall be deemed to be applied first to the
payment of Costs due to Catalent or the Building Contractor for all periods
prior to the filing of such proceedings.

 
 
E.
Catalent shall deliver the Cash Deposit, and any proceeds thereof, to any
successor-in-interest of Catalent and thereupon Catalent shall be discharged
from any further liability with respect thereto provided that such successor has
agreed to assume the obligations of Catalent hereunder.  This provision shall
also apply to any subsequent transfers.

 
 
F.
The balance remaining of the Cash Deposit, if any, and any proceeds thereof
shall be delivered to Client within [**] days after the invoices for all Costs
have been paid by Client and all lien waivers required under this Agreement have
been delivered to Catalent.

 
 
G.
The amount owed by Client to Catalent and the Building Contractor shall not be
limited by the Cash Deposit.  Catalent’s right to draw under the Cash Deposit
shall be in addition to, and not in lieu of, all other rights and remedies of
Catalent for the failure of Client to pay the Costs or breach of Section 2.13.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
16

--------------------------------------------------------------------------------

 
 
4.2           Insurance Coverage for Construction Work and Equipment.  Client
shall, at its cost, maintain throughout the term of this Agreement, with a
reputable insurer rated a minimum of A-by Best’s Rating Service, insurance for
the Facility, Construction Work and all Client Equipment.  Client may, but will
not be obliged to, obtain a waiver of any exclusion in respect of terrorism but
will seek to ensure that any policy exclusions and excesses fall within normal
commercial practice in the United States insurance market.  Client will, upon
request by Catalent, provide Catalent with a certificate of insurance evidencing
reasonable levels of liability insurance in respect to the Facility and
Construction Work customary with this type of project.  Catalent, at Catalent’s
cost and expense, may procure additional insurance to ensure that the Facility,
Improvements and the Client Equipment are insured as it deems appropriate.  The
Parties agree that insurance maintained by Client or Building Contractor shall
be primary and non-contributing with insurance or self-insurance maintained by
Catalent.  In addition, prior to the commencement of Construction Work and
continuing through the completion of the Work, Client shall secure or require
the Building Contractor to secure from an insurer reasonably acceptable to
Catalent, rated a minimum of A- by Best’s Rating Service: (a) Builders Risk
Insurance on an All Risk basis with Catalent, Catalent’s mortgage lenders, and
Client as named additional insureds, in an amount not less than [**]; and (b)
insurance against claims under Workers’ Compensation Acts in compliance with all
legal requirements; (c) Automobile liability insurance covering all owned,
non-owned or hired vehicles used in the project in a minimum amount of [**]
combined single limit (d) Comprehensive General Liability Insurance covering the
Construction Work (including Broad Form Contractual Liability Insurance and
Products and Completed Operations Insurance) with a combined single limit of not
less than $[**] bodily injury and/or property damage liability and not less than
$[**] aggregate liability; and (e) umbrella liability insurance in a minimum
amount of $[**] providing excess or broader coverage over the liability limits
contained in subparagraph (e) and (d). Catalent shall be a named additional
insured in all such insurance policies of Client and Building Contractor and a
loss payee under the Builders Risk insurance.  Prior to the commencement of
Construction Work, Client shall deliver or require Building Contractor to
deliver to Catalent certificates evidencing the foregoing insurance and
evidencing the foregoing endorsements, and Client shall provide or require
Building Contractor to provide [**] days prior written notice to Catalent of
cancellation or changes in such insurance.
 
4.3           Casualty.  In the event of any loss or damage occurring to the
Facility, Improvements, Catalent Equipment, Client Equipment or Client Space,
the Steering Group shall meet and determine whether to rebuild or repair the
Facility, Client Space, Improvements, Catalent Equipment and Client Equipment,
in which case Section 4.3(A) shall apply or whether to forego rebuilding or
repair, in which case, Section 4.3(B) shall apply.  The Steering Group shall use
commercially reasonable efforts to make a determination regarding repairing or
rebuilding within [**] days of the occurrence of the loss, provided that any
reconstruction undertaken by Client shall be subject to any restriction imposed
by any local authority on the right to access or reconstruct the Facility and
performed at the risk of any decision not to rebuild taken by Catalent within
[**] days of the occurrence of the loss.
 
 
A.
If by unanimous decision the Steering Group agrees to rebuild or repair the
Facility, Client Space, improvements, Client Equipment and/or Catalent
Equipment, Client may claim on its insurance and/or fund the obligation from its
own resources.  In either case, the principle that Client owns any new Client
Equipment and Catalent owns the Improvements and Catalent Equipment shall be
preserved and immediately following the reconstruction or replacement, the
Residual Value of the Client Equipment and Improvements shall be equal to the
Residual Value immediately prior to the loss of or damage to the Client
Equipment or Improvements.  To the extent that (i) Catalent has additional
insurance or (ii) it has insured for a risk that is not included in Client’s
insurance obligation in Section 4.2, and if Catalent is able to make a claim in
its insurance, then Catalent shall contribute to the cost of reconstruction of
the Client Space, provided Catalent’s obligation to contribute shall be limited
to the lesser of (i) the difference between the reconstruction cost less the
Residual Value of the Improvements and the Client Equipment and (ii) the amount
that Catalent receives from its insurer. Until such time as the rebuilding or
repair specified in this Section 4.3(A) is complete, Catalent shall [**] to
prioritize the use of any suitable shared space of the Site, and [**] to
prioritize the use of any suitable shared space of any other Catalent facility,
for Product Processing for Client, except that the foregoing obligations shall
not apply to any portion of a Catalent facility, including any portion of the
Site, which is dedicated exclusively to use by or for another customer, nor
shall Catalent be required to breach any of its contractual commitments to other
customers.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
17

--------------------------------------------------------------------------------

 
 
 
B.
If by unanimous decision the Steering Group agrees not to rebuild or repair the
Facility, Client Space, Improvements, Client Equipment or Catalent Equipment, or
if Catalent does not agree to any such rebuilding or repair, or if Client does
not agree to any such rebuilding or repair, the provisions of this Section
4.3(B) shall apply.

 
 
i.
Subject to paragraph (ii) below, if the loss falls within Client’s insurance
obligation under Section 4.2, Client shall retain the Residual Value of the
Client Equipment and pay the remainder of the insurance proceeds for the Client
Equipment to Catalent; to the extent a loss falls outside Client’s insurance
obligation under Section 4.2, Client shall not be obliged to pay any amount to
Catalent;

 
 
ii.
Catalent shall allow Client to remove any of the Client Equipment that is in
Client’s reasonable view salvageable;

 
 
iii.
If the loss is a loss of the Facility’s functionality on which the Client Space
depends and if the loss is a loss for which rebuilding or repair is not
commercially reasonable, then Catalent may elect to terminate the Agreement and
remove the Client Equipment at Client’s expense.  If the immediately preceding
sentence does not apply or if the sentence applies but Catalent elects not to
terminate the Agreement, Client may elect to (a) terminate the Agreement and
remove the Client Equipment at Client’s expense or (b) reestablish the Process
at a dedicated space in another manufacturing facility of Catalent, such
facility to be selected by mutual agreement of the Parties, and in such event
this Agreement shall apply to the rights and obligations of the Parties mutatis
mutandis, provided that (1) until such time as the reestablishment of the
Process at a dedicated space in another facility is completed, Catalent shall
[**] to prioritize the use of any suitable shared space at the Site, and [**] to
prioritize the use of any suitable shared space of any other Catalent facility,
for Product Processing for Client, except that the foregoing obligations shall
not apply to the any portion of a Catalent facility, including any portion of
the Site, which is dedicated exclusively to use by or for another customer, nor
shall Catalent be required to breach any of its contractual commitments to other
customers, (2) the Parties shall agree upon a reasonable adjustment to pricing
for Processing of Product at the shared space and the new facility, (3) subject
to the prior exhaustion of any remainder of insurance proceeds that otherwise
would be paid to Catalent as provided in Section 4.3(B)(i) above, Client shall
bear the cost of moving and installing Client Equipment at the new facility
along with the cost of any renovations that may be necessary to establish the
Process at such facility, (4) Client shall bear the cost of obtaining any
Regulatory Approval for the Process at such facility, and (5) the Parties shall
agree upon changes to the applicable quality agreement as appropriate for the
new facility; and

 
 
iv.
Catalent shall be entitled to retain any monies it receives from its insurer.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
18

--------------------------------------------------------------------------------

 
 
4.4           Condemnation.  If the Client Space or a part of the Facility shall
be taken by the exercise of the power of eminent domain (or sold to the holder
of such power pursuant to a threatened taking):
 
 
A.
Catalent shall be entitled to receive all condemnation awards or purchase price;
and

 
 
B.
Either Party may elect to terminate the Agreement and remove the Client
Equipment at Client’s expense or the Parties may agree to reestablish the
Process at another manufacturing facility of Catalent, such facility to be
selected by mutual agreement of the Parties, and in such event this Agreement
shall apply to the rights and obligations of the Parties mutatis mutandis,
provided that (i) until such time as the reestablishment of the Process at a
dedicated space in another facility is completed, Catalent shall [**] to
prioritize the use of any shared space at the Site and [**] to prioritize the
use of any shared space of any other Catalent facility for Product Processing
for Client, except that the foregoing obligations do not apply to the any
portion of a Catalent facility, including any portion of the Site, which is
dedicated exclusively to use by or for another customer, nor shall Catalent be
required to breach any of its contractual commitments to other customers; (ii)
the Parties shall agree upon a reasonable adjustment to pricing for Processing
of Product at the shared space and the new facility; (iii) Client shall bear the
cost of moving and installing Client Equipment at the new facility along with
the cost of any renovations that may be necessary to establish the Process at
such facility; (iv) Client shall bear the cost of obtaining any Regulatory
Approval for the Process at such facility; and (v) the Parties shall agree upon
changes to the applicable quality agreement as appropriate for the new facility.

 
4.5           Costs.  Construction Costs shall be calculated and paid as
follows:
 
 
A.
Building Contractor shall receive invoices directly from contractors employed by
Building Contractor to perform the Construction Work.  Building Contractor shall
forward all invoices received from contractors for the invoiced period to the
party designated as authorized by Client to issue authorizations for payment of
invoices (the “Client’s Designee”).  For each invoice, Client’s Designee shall
determine the percentage of progress towards completion of the segment of
Construction Work reflected by the invoice and issue either (a) an authorization
for payment of a sum equal to the percentage of progress toward completion of
the segment of Construction Work (the “Percentage Completion”) multiplied by
that portion of the Guaranteed Maximum Price (as that terra is defined and used
in the Building Contract) applicable to the segment of Construction Work, minus
any amounts) previously invoiced and paid for the segment of Construction Work
(any such sum, the “Authorized Payment Amount”) or (b) a denial of authorization
for payment if the Percentage of Completion multiplied by that portion of the
Guaranteed Maximum Price (as that term is defined and used in the Building
Contract) applicable to the segment of Construction Work is less than or equal
to the amount(s) previously invoiced and paid for the segment of Construction
Work. Upon Building Contractor’s receipt of an authorization to pay the
Authorized Payment Amount(s), Building Contractor shall issue a monthly
consolidated invoice to Client for the Authorized Payment Amount(s) plus the
Building Contractor’s fee, along with the supporting contractors’
invoices.  Client shall pay to Building Contractor the amount(s) reflected in
the monthly consolidated invoice, subject to receipt of applicable lien
waivers.  Building Contractor shall pay and have sole responsibility for payment
of the contractors’ invoices that gave rise to Authorized Payment Amount(s) in
the monthly consolidated invoice. Client shall amend the Building Contract to
obligate Building Contractor, at the time of payment of any subcontractor’s
invoice, to (1) secure a conditional partial lien waiver for the amount of such
payment and an unconditional release of each prior payment from such
subcontractor substantially in the form attached as Schedule 8 and (2) provide
such conditional partial lien waiver and unconditional release to Catalent
promptly after the payment of such invoice. For purposes of this Section 4.5, a
“conditional partial lien waiver” shall mean a partial lien waiver that effects
the subject waiver only upon the satisfaction of the condition precedent of
payment to the grantor of the amount specified in the conditional partial lien
waiver.  Client shall ensure that Building Contractor promptly provides copies
of all invoices and payments to Catalent.  Promptly after Client pays to
Building Contractor any Authorized Payment Amount pursuant to a final
Certificate of Payment (as that term is defined in the Building Contract) issued
by Client’s Designee, Client shall ensure that Building Contractor secures and
provides to Catalent conditional final lien waivers for the amounts reflected in
such payment, and, promptly after the subcontractors’ receipt of corresponding
disbursements from Building Contractor, accompanying unconditional releases for
the amounts reflected in such payment, which conditional final lien waivers and
unconditional releases are substantially in the form attached as Schedule 8 and
signed by the Building Contractor and all contractors, subcontractors, material
men and suppliers for labor, services and materials furnished in connection with
the Construction Work and Improvements. For purposes of this Section 4.5, a
“conditional final lien waiver” shall mean a final lien waiver that effects the
subject waiver only upon the satisfaction of the condition precedent of payment
to the grantor of the amount specified in the conditional final lien waiver.

 
 
B.
Except as otherwise agreed by the Parties, all sums payable by Client to
Catalent under this Agreement will be made within [**] days of the date of
receipt of the invoice in US dollars to the credit of a bank account to be
designated in writing from time to time by Catalent.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
19

--------------------------------------------------------------------------------

 
 
 
C.
All Costs payable to Catalent under this Agreement are exclusive of VAT or other
applicable duties, sales tax or other taxes.  Any of the foregoing shall be
payable by Client to Catalent in addition to the Costs.

 
 
D.
Within [**] days of the date of execution of this Agreement by both Parties,
Catalent shall credit Client the amount Client paid to Catalent under the Quote
denoted as [**] to be applied toward clinical or commercial services at Client’s
discretion.

 
4.6           Completion Date Certificate.  Within thirty (30) days following
the Completion Date, the Parties shall execute a Completion Date Certificate in
the form attached as Schedule 6.
 
ARTICLE 5
PROCESS VALIDATION, PROCESSING & RELATED SERVICES
 
5.1           Location of Services.  Prior to the Completion Date, any
Validation Services, Processing or other services required to be performed by
Catalent under this Article 5 shall be performed in parts of the Facility other
than the Client Space.  Beginning no earlier than the Completion Date and
subject to payment in full for all Costs and other outstanding amounts as of the
Completion Date, Catalent shall perform the services described in this Article 5
in the Client Space.  For the avoidance of doubt, Catalent shall have no
obligation to perform any services in the Client Space in the event that (i) the
Construction Work is not satisfactorily completed; (ii) Client Equipment or
Catalent Equipment is not successfully installed, qualified, validated and
operational; or (iii) such Costs and any other amounts owed by Client under this
Agreement are not fully paid.
 
5.2           Validation Services.  The Parties will negotiate in good faith the
provision of qualification, validation and stability services described in
Attachment B (the “Validation Services”) and whether the Validation Services
will be performed in the Client Space or outside the Client Space.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
20

--------------------------------------------------------------------------------

 
 
5.3           Supply and Purchase of Product.  Catalent shall Process Product in
accordance with the Specifications, the Applicable Laws and the terms and
conditions of this Agreement.  Client and its Affiliates shall purchase from
Catalent, and Catalent will be the supplier to Client and its Affiliates for
Client’s and its Affiliates’ requirements of Product in countries in the
Territory in which Client and/or its Affiliates have the right to sell, have
sold, or grant a license to sell the Product, as follows.  Following the
Commencement Date and throughout the remainder of the Term, Client and its
Affiliates shall purchase from Catalent no less than [**] percent ([**]%) of
their requirements of Product in countries in the Territory in which Client
and/or its Affiliates have the right to sell, have sold, or grant a license to
sell the Product.  [**].
 
5.4           Product Maintenance Services.  Client will receive the following
product maintenance services (the “Product Maintenance Services”): [**] audit
(as further described in Section 12.5); [**] regulatory audits (as further
described in Section 12.4); one annual Product review (within the meaning of 21
CFR § 221.180); drug master file updates for the Territory, if applicable;
access to document library over and above the Quality Agreement, including
additional copies of Batch paperwork or other Batch documentation; assistance in
preparing Regulatory Approvals; Product document and sample storage relating to
cGMP requirements; vendor re-qualification; maintenance, updates and storage of
master batch records and audit reports; bulk stability (6 months, warehouse
conditions); and tooling and filter bag maintenance, as applicable. For
avoidance of doubt, the following services and items are not included in Product
Maintenance Services: technology transfer; analytical work; stability, other
than the bulk stability described above; process rework (except to the extent
process rework is due to Catalent’s gross negligence or willful misconduct);
Validation Services and replacement HPLC columns, as applicable.
 
5.5           Other Related Services.  Catalent shall provide such
Product-related services, other than Validation Services, Processing or Product
Maintenance Services, as agreed to in writing by the Parties from time to
time.  Such writing shall include the scope and fees for any such services and
be appended to this Agreement.  The terms and conditions of this Agreement shall
govern and apply to such services.
 
5.6           Expansion of Territory.  In the event Client desires to expand the
Territory under this Agreement to include one or more additional countries
(each, an “Additional Country”), Client will, on each such occasion, provide
written notice to Catalent.  If meeting the regulatory requirements applicable
to the Processing of Product intended for distribution in such Additional
Country is technically feasible using commercially reasonable efforts, and
Catalent is not otherwise restricted under applicable law or other obligations,
including without limitation those imposed by the U.S. Office of Foreign Asset
Control, Catalent will provide Client with a proposal that describes the
additional costs to be paid by Client as a result of the additional regulatory
requirements in such country applicable to the Processing of Product, and a
time-line for being able to Process Product that conforms to such additional
requirements (the “Additional Product Proposal”), and the Parties will negotiate
the Additional Product Proposal in good faith. The Additional Product Proposal
will serve as the basis for an amendment to this Agreement to expand the
Territory.  No expansion of the Territory will be effective unless a written
amendment to this Agreement defining the expanded Territory and the additional
work and costs, if any, associated with such expansion has been signed by both
Parties.  Catalent will not unreasonably withhold its consent to an amendment to
this Agreement to expand the Territory.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE 6
MATERIALS
 
6.1           API.
 
A.           Client shall supply to Catalent for Processing, at Client’s sole
cost and risk, API, applicable reference standards and any other Client-supplied
Materials, DDP (Incoterms 2010) the Facility in quantities sufficient to meet
Client’s requirements for Product, as set forth in Article 7.  Client shall
deliver such items, together with associated certificates of analysis, to the
Facility no later than [**] days before the Processing Date upon which such
items will be used by Catalent.  Client shall be responsible at its expense for
securing any necessary export or import clearances or permits required in
respect of supply to Catalent of such items.  Catalent shall use such items
solely and exclusively for Processing.  Prior to delivery of any such items,
Client shall provide to Catalent a copy of all associated material safety data
sheets, safe handling instructions and health and environmental information, and
shall promptly provide any updates or revisions thereto.  In addition, beginning
no earlier than [**] months prior to the Commencement Date, Client shall deliver
to Catalent a monthly report, together with the Rolling Forecast submitted
pursuant to Section 7.1, which tracks the following supply chain information
with respect to raw materials for each API batch ordered by Client for use in
Product: order date, manufacture lot number, quantity, ship date, customs
clearance date and arrival date at Catalent (the “API Procurement Tracking
Report”).  The API Procurement Tracking Report shall be provided in
substantially the form set forth in Attachment F.
 
B.           Within [**] days of receipt of API or any other Client-supplied
Materials by Catalent, Catalent shall inspect and test such items to verify
their identity.  Unless otherwise expressly required by the Specifications,
Catalent shall have no obligation to test such items to confirm that they meet
the associated specifications or certificate of analysis or otherwise; but in
the event that Catalent detects a nonconformity with Specifications, Catalent
shall give Client prompt oral and written notice of such
nonconformity.  Catalent shall not be liable for any defects in API or any other
Client-supplied Materials, or in Product as a result of defective API or any
other Client-supplied Materials, unless Catalent failed to properly perform the
foregoing obligations.  Catalent shall follow Client’s reasonable written
instructions in respect of return or disposal of defective API or any other
Client-supplied Materials, at Client’s sole cost and risk.
 
C.           Client shall retain title to API and any other Client-supplied
Materials at all times and shall bear the risk of loss thereof, except and to
the extent any such loss arises from the gross negligence or willful misconduct
of Catalent.  Notwithstanding the foregoing, Catalent retains liability of up to
[**] dollars ($[**]) for any loss or damage to API per Batch in Process per
event to the extent such loss or damage arises from the negligence of Catalent,
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
22

--------------------------------------------------------------------------------

 
 
6.2           Raw Materials.
 
A.           Catalent shall be responsible for procuring, inspecting and
releasing adequate Raw Materials as necessary to meet the Firm Commitment,
unless otherwise agreed to by the Parties in writing.  Catalent shall not be
liable for any delay in delivery of Product if Catalent placed orders for such
Raw Materials promptly following receipt of Client’s Firm Commitment. In the
event that any Raw Material becomes subject to purchase lead time beyond the
Firm Commitment time frame, the Parties will negotiate in good faith an
appropriate amendment to this Agreement, including Sections 6.4 and 7.1.
 
B.           In certain instances, Client may require a specific supplier,
manufacturer or vendor (“Supplier”) to be used for Raw Material and such
Supplier shall be used by Catalent.  In such an event, (i) such Supplier will be
identified in the Specifications, (ii) Client shall be responsible for the
timeliness, quantity and quality of supply of Raw Materials from such Supplier,
(iii) Catalent shall not be liable for any defects in Raw Materials from such
Supplier, or in Product as a result of such defective Raw Materials unless
Catalent failed to properly perform any testing required by the Specifications,
and (iv) the Raw Materials from such Supplier shall be deemed, for purposes of
liability hereunder, Client-supplied Materials. If the cost of the Raw Material
from any such Supplier is greater than Catalent’s costs for the same raw
material of equal quality from other suppliers, Catalent shall add the
difference between Catalent’s cost of the Raw Material and the Supplier’s cost
of the Raw Material to the Batch Pricing.  Client will be responsible for all
costs associated with qualification of any such Supplier who has not been
previously qualified by Catalent.
 
6.3           Artwork and Packaging.  Client shall provide or approve, prior to
the procurement of applicable components, all artwork, advertising and packaging
information necessary for Processing, if any.  Such artwork, advertising and
packaging information is and shall remain the exclusive property of Client, and
Client shall be solely responsible for the content thereof.  Such artwork,
advertising and packaging information or any reproduction thereof may not be
used by Catalent in any manner other than performing its obligations hereunder.
 
6.4           Reimbursement for Materials.  In the event of (A) a Specification
change for any reason, (B) obsolescence of any Raw Material or (C) further to
Section 19.4 (C), termination or expiration of this Agreement, Client shall bear
the cost of any unused Raw Materials (including packaging), so long as Catalent
purchased such Raw Materials in quantities consistent with Client’s most recent
Firm Commitment and the supplier’s minimum purchase obligations.
 
ARTICLE 7
PURCHASE ORDERS & FORECASTS
 
7.1           Forecast and Maximum Requirement.  On or before the [**] of each
calendar month, beginning at least [**] months prior to the anticipated
Commencement Date, Client shall furnish to Catalent a written [**] rolling
forecast of the quantities of Product that Client intends to order from Catalent
during such period (“Rolling Forecast”), provided that Catalent has the right to
reject any portion of the amount by which the quantity of Product forecasted in
any Rolling Forecast exceeds [**] percent ([**]%) of the quantity of Product
purchased in the preceding [**] months not to exceed the capacity of the
dedicated equipment. The capacity of the dedicated equipment is currently
estimated to be approximately [**] Batches of Product per Contract Year.  The
capacity of the dedicated equipment will be reviewed and updated after the
Completion Date.  The first [**] of such Rolling Forecast shall constitute a
binding order for the quantities of Product specified therein (“Firm
Commitment”) and the following [**] of the Rolling Forecast shall be
non-binding, good faith estimates.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
23

--------------------------------------------------------------------------------

 
 
7.2           Purchase Orders.
 
A.           From time to time as provided in this Section 7.2 (A), Client shall
submit to Catalent a binding, non-cancelable purchase order for Product
specifying the number of Batches to be Processed, the Batch size (to the extent
the Specifications permit batches of different sizes and the Parties have agreed
on the terms applicable to manufacture of such different batch sizes) and the
requested delivery date for each Batch (“Purchase Order”).  Concurrently, with
the submission of each Rolling Forecast, Client shall submit a Purchase Order
for the Firm Commitment.
 
B.           Without limiting the generality of Sections 7.1 and 7.2 (A), Client
will submit one or more Purchase Orders for a minimum of [**] Batches of Product
to be manufactured between the Effective Date and the earlier of the Completion
Date or July 1, 2014 (the “Initial Batches”).  The Initial Batches may be for
clinical or commercial use and shall be considered Batches manufactured under
this Agreement.
 
C.           Within [**] days following receipt of a Purchase Order, Catalent
shall issue a written acknowledgement (“Acknowledgement”) that it accepts such
Purchase Order.  Each acceptance Acknowledgement shall either confirm the
delivery date set forth in the Purchase Order or set forth a reasonable
alternative delivery date, and shall include the Processing Date.
 
D.           Notwithstanding Section 7.2 (C), in the event Client orders any
quantity of Product for a period that is greater than the quantity of Product
forecasted in the then-current Rolling Forecast for such period (any portion of
the ordered quantity that is in excess of the forecasted quantity for such
period, the “Excess Quantity”), in addition to filling the forecasted quantity
of Product for such period, Catalent shall use commercially reasonable efforts
to fill the Excess Quantity of Product ordered for such period subject to
Catalent’s other supply commitments and manufacturing, packaging (to the extent
applicable) and equipment capacity provided: (i) Catalent did not reject any
portion of the Excess Quantity and thereby prevent its inclusion in the
then-current Rolling Forecast in accordance with Section 7.1, and (ii) the
quantity of Product ordered for the period including the Excess Quantity does
not exceed [**] percent of the quantity of Product purchased in the preceding
[**] months not to exceed the capacity of the dedicated equipment. Catalent’s
failure to supply Client with quantities in excess of the quantities specified
in the Firm Commitment shall not constitute a breach of this Agreement by
Catalent.
 
E.           In the event of a conflict between the terms of any Purchase Order
or Acknowledgement and this Agreement, the terms of this Agreement shall
control.
 
7.3           Catalent’s Cancellation of Purchase Orders.  Notwithstanding
Section 7.4, Catalent reserves the right to cancel all, or any part of, a
Purchase Order upon written notice to Client, and Catalent shall have no further
obligations or liability with respect to such Purchase Order, if Client refuses
or fails to timely supply conforming API or any other Client-supplied Materials
in accordance with Section 6.1.  Any such cancellation of Purchase Orders shall
not constitute a breach of this Agreement by Catalent.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
24

--------------------------------------------------------------------------------

 
 
7.4           Client’s Modification or Cancellation of Purchase Orders.
 
A.           Client may modify the delivery date or quantity of Product in a
Purchase Order only by submitting a written change order to Catalent at least
[**] days in advance of the earliest Processing Date covered by such change
order.  Such change order shall be effective and binding against Catalent only
upon the written approval of Catalent, and notwithstanding the foregoing, Client
shall remain responsible for the Firm Commitment unless otherwise agreed by the
Parties in writing signed by authorized signatories of both Parties.
 
B.           Notwithstanding any amounts due to Catalent under Section 7.3, if
Client fails to place Purchase Orders sufficient to satisfy the Firm Commitment,
Catalent shall inform Client of such shortfall.  Client shall, have the options
to a) [**] days of receipt of such notification from Catalent, and at least [**]
days prior to the delivery date, [**] or b) [**].
 
7.5           Unplanned Delay.  Catalent shall use commercially reasonable
efforts [**] to meet the Purchase Orders, subject to the terms and conditions of
this Agreement.  Catalent shall provide Client with as much advance notice as
possible (and will use commercially reasonable efforts to provide at least [**]
days advance notice where possible) if Catalent determines that any Processing
will be delayed.
 
7.6           Observation of Processing.  In addition to Client’s audit right
pursuant to Section 12.4, Client may send up to [**] to the Facility to observe
Processing for the [**] after the Commencement Date, and thereafter, for a
maximum of [**] per calendar year (unless otherwise agreed by Catalent in
writing), so long as Client provides Catalent at least [**] advance written
notice of the attendance of such Client representatives.  Such representatives
shall abide by all Catalent safety rules and other applicable employee policies
and procedures, and Client shall be responsible for such compliance.  Client
shall indemnify and hold harmless Catalent for any action, omission or other
activity of such representatives while on Catalent’s premises.  Catalent
reserves the right to require such representatives to enter into separate
confidentiality agreements directly with Catalent in such persons’ individual
capacities on terms substantially similar to those set forth in Article 13.
 
ARTICLE 8
TESTING; SAMPLES; RELEASE
 
8.1           Testing; Releasing; Rejection.  Unless otherwise agreed to by the
Parties during their ordinary course of dealings, after Catalent completes
Processing of a Batch, Catalent shall provide Client or its designee with a
certificate of analysis for such Batch and copies of Batch records prepared in
accordance with the Specifications; provided, that if testing reveals an
out-of-Specification result, Catalent shall provide such Batch records promptly
following resolution of the out-of-Specification result.  Issuance of a
certificate of analysis constitutes release of the Batch by Catalent to
Client.  Client shall be responsible for final release of Product (including any
additional testing Client may require beyond standard release testing performed
by Catalent in connection with release of a Batch by Catalent to Client in
accordance with the Specifications), at its cost to the market.  Following
Client’s receipt of a shipment of a Batch, Client or Client’s designee may test
samples of such Batch to confirm that the Specifications have been met.  Within
[**] days after Client’s receipt of a Batch (“Review Period”), Client or its
designee shall notify Catalent in writing of Client’s acceptance or rejection of
such Batch.  In the event of any Latent Defect in a Batch, Client shall notify
Catalent in writing of such Latent Defect within [**] of Client’s discovery of
such Latent Defect, but in no event later than [**] following delivery of the
Product pursuant to Section 9.1.  In case of Client’s rejection of a Batch or
notification of a Latent Defect, the written notice (an “Exception Notice”)
shall indicate that such Batch does not meet the warranty set forth in Section
15.1 (“Defective Product”) and Client shall provide a sample of the alleged
Defective Product.  Upon timely receipt of an Exception Notice from Client,
Catalent shall conduct an appropriate investigation in its discretion to
determine whether or not it agrees with Client that Product is Defective Product
and to determine the cause of any nonconformity.  If Catalent agrees that
Product is Defective Product and determines that the cause of nonconformity is
[**] (“Catalent Defective Processing”), then Section 8.3 shall apply.  For
avoidance of doubt, where the cause of nonconformity cannot be determined or
assigned, it shall be deemed not Catalent Defective Processing and Client shall
be responsible to pay Catalent for such Batch or Batches in accordance with the
provisions of this Agreement.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
25

--------------------------------------------------------------------------------

 
 
8.2           Discrepant Results.  In the event of a disagreement between the
Parties regarding whether Product is Defective Product and/or whether the cause
of the nonconformity is Catalent Defective Processing, which disagreement cannot
be resolved by the Parties within [**] days of the date of the Exception Notice,
the Parties shall cause a mutually agreeable independent third party to review
records, test data and to perform comparative tests and/or analyses on samples
of the alleged Defective Product and its components, including API and other
Client-supplied Materials. The independent party’s results as to whether or not
Product is Defective Product and the cause of any nonconformity shall be final
and binding.  Unless otherwise agreed to by the Parties in writing, the costs
associated with such testing and review shall be borne by Catalent if Product is
Defective Product attributable to Catalent Defective Processing, and by Client
in all other circumstances.
 
8.3           Defective Processing.  Catalent will, at its option, either
reprocess at its cost any Batch of Defective Product attributable to Catalent
Defective Processing (and Client shall be liable to pay for either the rejected
Batch(es) or the reprocessed Batch(es), but not both), or credit any payments
made by Client for such Batch.  THE OBLIGATION OF CATALENT TO [**] REPLACE
CATALENT DEFECTIVE PROCESSING IN ACCORDANCE WITH THE SPECIFICATIONS OR CREDIT
PAYMENTS MADE BY CLIENT FOR DEFECTIVE PRODUCT ATTRIBUTABLE TO CATALENT DEFECTIVE
PROCESSING [**] SHALL BE CLIENT’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT
FOR DEFECTIVE PRODUCT AND IS IN LIEU OF ANY OTHER WARRANTY, EXPRESS OR IMPLIED.
 
8.4           Supply of Material for Defective Product.  In the event Catalent
reprocesses Defective Product pursuant to Section 8.3, Client shall supply, at
its cost, Catalent with sufficient quantities of API and other Client-supplied
Materials, if required, in order for Catalent to complete such reprocessing.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE 9
DELIVERY
 
9.1           Delivery.  Catalent shall tender Product for delivery [**]
(Incoterms 2010) the [**] promptly following Catalent’s release of
Product.  Catalent shall segregate and store all Product until tender of
delivery.  Client shall be responsible for all costs and risk of loss associated
with shipment of the Product.
 
9.2           Failure to Take Delivery.  If Client fails to take delivery of any
Product on any scheduled delivery date, Catalent shall store such Product as
Client’s agent.  If the Product is stored outside the Client Space, Client shall
be invoiced, at Catalent’s then current standard storage rate per pallet per
month, [**].
 
ARTICLE 10
PAYMENTS FOR PROCESSING
 
10.1           Fees.  In consideration for Catalent performing services
hereunder:
 
A.           Client shall pay to Catalent the fees for any Validation Services
agreed by the Parties to be set forth on Attachment B.  Such fees shall be paid
within [**] days following receipt of invoice.
 
B.           During each Contract Year, Client shall pay to Catalent a
non-refundable Facility Fee as set forth on Attachment C. Catalent shall invoice
Client for the Facility Fee in quarterly installments beginning on the earlier
of the Completion Date or July 1, 2014 and every three (3) months
thereafter.  In consideration of the Facility Fee, Catalent shall Process up to
[**] Batches of Product according to Purchase Orders submitted by Client in
accordance with Section 7.2 above, and Catalent shall maintain the Client Space,
Improvements, Client Equipment and Catalent Equipment in accordance with above,
provided that the cost of Client Equipment maintenance incurred shall be
invoiced separately and payable by Client.  The Facility Fee and any
above-referenced Client Equipment maintenance costs shall be paid within [**]
days following receipt of applicable invoice.
 
C.           [**]
 
D.           Client shall pay Catalent the annual fees for Product Maintenance
Services set forth on Attachment C.  Such fees shall be paid within [**] days
following the date of invoice, which invoice shall be submitted to Client by
Catalent upon the Commencement Date and upon each anniversary of the
Commencement Date during the Term.
 
E.           Other Fees.  Client shall pay Catalent for all other fees and
expenses of Catalent owing in accordance with the terms of this Agreement,
including but not limited to pursuant to Sections 5.4, 9.2, 10.5 and 19.4.  Such
fees and expenses shall be paid within [**] days following the date of invoice,
which invoice shall be submitted to Client by Catalent as and when appropriate.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
27

--------------------------------------------------------------------------------

 
 
10.2           Price Increases.  Beginning on the [**] anniversary of the
Commencement Date, the Facility Fee and Batch Pricing shall be adjusted on an
annual basis, such price adjustment to be effective on the [**] anniversary date
of the Commencement Date and each subsequent anniversary date of the
Commencement Date, upon [**] days written notice from Catalent to
Client.  Notwithstanding the foregoing, to the extent Catalent’s costs for
Processing increase due to increases in Raw Materials prices of more than [**]
percent, Catalent shall have the right to adjust the Facility Fee and Batch
Pricing immediately upon written notice to Client to reflect increases in the
prices of the Raw Materials.  [**].
 
10.3           Product Approval.  Notwithstanding anything to the contrary set
forth in this Agreement, Client shall use its best efforts to expedite and
obtain all Regulatory Approvals necessary for Catalent to commence Processing at
the Facility for the manufacture of Product for commercial sale or transport in
the U.S.
 
10.4           Payment Terms.  Client shall make payment in U.S. dollars In the
event payment is not received by Catalent on or before the [**] day after the
date of the invoice, then Catalent may, in addition to any other remedies
available at equity or in law, at its option, elect to do any one or more of the
following: (A) charge interest on the outstanding sum from the due date (both
before and after any judgment) at [**]% per month until paid in full (or, if
less, the maximum amount permitted by Applicable Laws); (B) suspend any further
performance hereunder until such invoice is paid in full.
 
10.5           Taxes.  All taxes, duties and other amounts assessed (excluding
tax based on net income and franchise taxes) on services, components, API or
Product prior to or upon provision or sale to Catalent or Client, as the case
may be, and on any other Client-supplied Materials, are the responsibility of
Client, and Client shall reimburse Catalent for all such taxes, duties or other
expenses paid by Catalent or such sums will be added to invoices directed at
Client, where applicable.  If any deduction or withholding in respect of tax or
otherwise is required by law to be made from any of the sums payable hereunder,
Client shall be obliged to pay to Catalent such greater sum as will leave
Catalent, after deduction or withholding as is required to be made, with the
same amount as it would have been entitled to receive in the absence of any such
requirement to make a deduction or withholding.
 
10.6           Client and Third Party Expenses.  Except as may be expressly
covered by Product Maintenance Service fees, Client shall be responsible for
100% of its own and all Third Party expenses associated with the development,
Regulatory Approvals and commercialization of Product, including regulatory
filings and post-approval marketing studies.
 
10.7           Development Batches.  Each Batch produced under this Agreement,
including those necessary to support the validation portion of Client’s
submissions for Regulatory Approvals, will be considered to be a “development
batch” unless and until Processing has been validated.  Client shall be
responsible for the cost of each such Batch, even if such Batch fails to meet
the Specifications, unless Catalent was grossly negligent in the manufacture of
the out-of-Specification Batch.  Catalent and Client shall cooperate in good
faith to resolve any problems causing the out-of-Specification Batch.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE 11
CHANGES TO SPECIFICATIONS
 
All Specifications and any changes thereto agreed to by the Parties from time to
time shall be in writing, dated and signed by the Parties.  Impact to the
Specifications from any Process change shall be agreed in writing by the
Parties, dated and signed by an authorized signatory for each of the
Parties.  No change in the Specifications shall be implemented by Catalent,
whether requested by Client or requested or required by any Regulatory
Authority, until the Parties have agreed in writing to such change, the
implementation date of such change, and any increase or decrease in costs,
expenses or fees associated with such change (including any change to Batch
Pricing).  Catalent shall respond promptly to any request made by Client for a
change in the Specifications, and both Parties shall use commercially
reasonable, good faith efforts to agree to the terms of such change in a timely
manner.  As soon as possible after a request is made for any change in
Specifications, Catalent shall notify Client of the costs associated with such
change and shall provide such supporting documentation as Client may reasonably
require.  Client shall pay all costs associated with such agreed upon
changes.  If there is a conflict between the terms of this Agreement and the
terms of the Specifications, this Agreement shall control.  Catalent reserves
the right to postpone effecting changes to the Specifications until such time as
the Parties agree to and execute the required written amendment.
 
ARTICLE 12
RECORDS; REGULATORY MATTERS RELATED TO PROCESSING
 
12.1         Recordkeeping.  Catalent shall maintain materially complete and
accurate books, records, test and laboratory data, reports and all other
information relating to Processing, including all information required to be
maintained by Applicable Laws, in accordance with Catalent standard operating
procedures.  Such information shall be maintained in forms, notebooks and
records for a period of at least [**] years from the relevant finished Product
expiration date or longer if required under Applicable Laws.
 
12.2         Regulatory Compliance.  Client shall be solely responsible for and
will obtain all Regulatory Approvals, including any applications and amendments
in connection therewith.  Catalent will be responsible to maintain all permits
and licenses required by any Regulatory Authority with respect to the Facility
generally.  Client shall reimburse Catalent for any payments Catalent is
required to make to any Regulatory Authority pursuant to Applicable Laws
resulting from Catalent’s Processing or testing of Client’s Product at the
Facility.  During the Term, Catalent will assist Client with all regulatory
matters relating to Processing, at Client’s request and at Client’s
expense.  Each Party intends and commits to cooperate to satisfy all Applicable
Laws relating to Processing.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
29

--------------------------------------------------------------------------------

 
 
12.3         Governmental Inspections and Requests.  Catalent shall promptly
advise Client if an authorized agent of any Regulatory Authority visits the
Facility concerning the Processing.  Catalent shall furnish to Client a copy of
the report by such Regulatory Authority, if any, within [**] days of Catalent’s
receipt of such report.  Further, upon receipt of a Regulatory Authority request
to inspect the Facility or audit Catalent’s books and records with respect to
Processing, Catalent shall promptly notify Client, and shall provide Client with
a copy of any written document received from such Regulatory Authority.
 
12.4           Client Inspections and Audits.
 
A.           During the Term, duly authorized employees, agents and
representatives of Client shall be granted access upon at least [**] prior
notice and at reasonable times during regular business hours to (i) the Client
Space, (ii) relevant personnel involved in Processing and (iii) Processing
records described in Section 12.1, in each case solely for the purpose of
inspecting and verifying that Catalent is Processing in accordance with cGMPs,
the Specifications and the Product master Batch records.  For purposes of this
Section 12.4, Client’s duly authorized agents and representatives shall be
required to sign Catalent’s standard Confidential Disclosure Agreement prior to
being allowed access to the Facility.
 
B.           Client’s Quality Assurance Manager will arrange audit visits with
Catalent Quality Management.  Inspections shall be designed to minimize
disruption of operations at the Facility.  Client may not conduct an inspection
under this Section 12.4 more than [**] during any 12 month period; provided,
that additional inspections maybe conducted in the event there is a material
quality, for cause or compliance issue concerning Product or its Processing.
 
12.5         Recall.  Subject to this Section 12.5, the Client has the sole
right to initiate a Recall.  In the event Catalent believes a recall, field
alert, Product withdrawal or field correction (“Recall”) may be necessary with
respect to any Product provided under this Agreement, Catalent shall immediately
notify Client in writing.  Catalent will not act to initiate a Recall without
the express prior written approval of Client.  Notwithstanding the foregoing,
provided that Catalent notifies Client in advance of Catalent’s intention to
comply with any such notice requirement, Catalent may notify any Regulatory
Authority of facts or circumstances that could require the initiation of a
Recall to the extent such notification is required by Applicable Laws.  In the
event Client believes a Recall may be necessary with respect to any Product
provided under this Agreement, Client shall immediately notify Catalent in
writing and Catalent shall provide all necessary cooperation and assistance to
Client.  Client shall initiate a Recall if Client’s counsel advises Client that
Client is required to do so by Applicable Laws.  The cost of any Recall shall be
borne by Client and Client shall reimburse Catalent for expenses incurred with
any Recall, in each case unless such Recall is caused solely by Catalent’s
breach of its obligations under this Agreement or Applicable Laws or its
negligence or willful misconduct, then such cost shall be borne by
Catalent.  For purposes hereof, such cost shall be limited to reasonable, actual
and documented administrative costs incurred by Client for such Recall and
replacement of the Product subject to Recall, in accordance with Article 8;
provided, that NEITHER PARTY SHALL BE LIABLE IN ANY EVENT FOR ANY SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION,
LOST REVENUES OR PROFITS OR DAMAGES TO BUSINESS REPUTATION RESULTING FROM ANY
RECALL.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
30

--------------------------------------------------------------------------------

 
 
12.6           Quality Agreement.  Within [**] after the Effective Date, and in
any event prior to the first Processing of Product hereunder, the Parties shall
negotiate in good faith and enter into a Quality Agreement substantially in the
form attached hereto as Attachment D (the “Quality Agreement”).  The Quality
Agreement shall in no way determine liability or financial responsibility of the
Parties for the responsibilities set forth therein.  In the event of a conflict
between any of the provisions of this Agreement and the Quality Agreement with
respect to quality-related activities, including compliance with cGMP, the
provisions of the Quality Agreement shall govern.  In the event of a conflict
between any of the provisions of this Agreement and the Quality Agreement with
respect to any commercial matters, including allocation of risk, liability and
financial responsibility, the provisions of this Agreement shall govern.
 
ARTICLE 13
CONFIDENTIALITY AND NON-USE
 
13.1           Mutual Obligation.  Catalent and Client each agrees that it will
not use the other Party’s Confidential Information except in connection with the
performance of its obligations hereunder and will not disclose the other Party’s
Confidential Information to any Third Party without the prior written consent of
the other Party, except as required by law, regulation or court or
administrative order; provided, that prior to making any such legally required
disclosure, the Party making such disclosure shall give the other Party as much
prior notice of the requirement for and contents of such disclosure as is
practicable under the circumstances. Notwithstanding the foregoing, each Party
may disclose the other Party’s Confidential Information to any of its
Affiliates, partners, collaborators or consultants that (A) need to know such
Confidential Information for the purpose of performing obligations or exercising
rights granted or retained under this Agreement, (B) are advised of the contents
of this Article and (C) agree to be bound by the terms of this Article, provided
that the disclosing Party shall be responsible for any breach of confidentiality
by its Affiliates, partners, collaborators or consultants.
 
13.2           Definition.  As used in this Agreement, the term “Confidential
Information” includes all such information furnished by Catalent or Client, or
any of their respective representatives or Affiliates, to the other Party or its
representatives or Affiliates, whether furnished before, on or after the
Effective Date and furnished in any form, including written, verbal, visual,
electronic or in any other media or manner.  Confidential Information includes
all proprietary technologies, know-how, trade secrets, discoveries, inventions
and any other intellectual property (whether or not patented), analyses,
compilations, business or technical information and other materials prepared by
either Party, or any of their respective representatives or Affiliates,
containing or based in whole or in part on any such information furnished by the
other Party or its representatives or Affiliates.  Confidential Information also
includes the existence of this Agreement and its terms.
 
13.3           Exclusions.  Notwithstanding Section 13.2, Confidential
Information does not include information that (A) is or becomes generally
available to the public or within the industry to which such information relates
other than as a result of a breach of this Agreement, (B) is already known by
the receiving Party at the time of disclosure as evidenced by the receiving
Party’s written records, (C) becomes available to the receiving Party on a
non-confidential basis from a source that is entitled to disclose it on a
non-confidential basis or (D) was or is independently developed by or for the
receiving Party without reference to the Confidential Information of the other
Party as evidenced by the receiving Party’s written records.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
31

--------------------------------------------------------------------------------

 
 
13.4           No Implied License.  Except as expressly set forth in Section
13.1, the receiving Party will obtain no right of any kind or license under any
Confidential Information of the disclosing Party, including any patent
application or patent, by reason of this Agreement.  All Confidential
information will remain the sole property of the Party disclosing such
information or data, subject to Article 14.
 
13.5           Return of Confidential Information.  Upon expiration or
termination of this Agreement, the Party receiving Confidential Information will
cease its use and, upon request, within 30 days either return or destroy (and
certify as to such destruction) all Confidential Information of the other Party,
including any copies thereof, except for a single copy thereof which may be
retained for the sole purpose of determining the scope of the obligations
incurred under this Agreement.
 
13.6           Survival.  The obligations of this Article will terminate [**]
years from the expiration or termination of this Agreement, except with respect
to trade secrets, for which the obligations of this Article will continue for so
long as such information remains a trade secret under applicable law.
 
ARTICLE 14
INTELLECTUAL PROPERTY
 
For purposes hereof, “Client IP” means all Intellectual Property and embodiments
thereof owned by or licensed to Client as of the date hereof or developed by
Client other than in connection with this Agreement; “Catalent IP” means all
Intellectual Property and embodiments thereof owned by or licensed to Catalent
as of the date hereof or developed by Catalent other than in connection with
this Agreement; “Invention” means any Intellectual Property developed by either
Party in connection with this Agreement; “API Inventions” means any Invention
that relates exclusively to the Client IP or Client’s patented API; and “Process
Inventions” means any Invention, other than an API Invention, that relates
exclusively to the Catalent IP or relates to [**]. All Client IP and API
Inventions shall be owned solely by Client and no right therein is granted to
Catalent under this Agreement, except that Catalent shall have a [**] license to
such items solely to the extent necessary to perform its obligations under this
Agreement, All Catalent IP and Process inventions shall be owned solely by
Catalent and no right therein is granted to Client under this Agreement.  The
Parties shall cooperate to achieve the allocation of rights to Inventions
anticipated herein and each Party shall be solely responsible for costs
associated with the protection of its intellectual property.
 
ARTICLE 15
REPRESENTATIONS AND WARRANTIES
 
15.1           Catalent.  Catalent represents, warrants and undertakes to Client
that at the time of delivery by Catalent as provided in Section 9.1, Product
shall have been Processed in accordance with Applicable Laws and in conformance
with the Specifications and shall not be adulterated, misbranded or mislabeled
within the meaning of Applicable Laws; provided, that Catalent shall not be
liable for defects attributable to API or other Client-supplied Materials
(including artwork, packaging and labeling).
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
32

--------------------------------------------------------------------------------

 
 
15.2         Client.  Client represents, warrants and undertakes to Catalent
that:
 
A.           the API and all other Client-supplied Materials shall have been
produced in accordance with Applicable Laws, shall comply with all applicable
specifications, including the Specifications, shall not be adulterated,
misbranded or mislabeled within the meaning of Applicable Laws, and shall have
been provided in accordance with the terms and conditions of this Agreement;
 
B.           no specific safe handling instructions, health and environmental
information or material safety data sheets are applicable to Product, API or any
other Client-supplied Materials, except as provided to Catalent in writing by
Client in sufficient time for review and training by Catalent;
 
C.           all Product delivered to Client by Catalent will be held, used and
disposed of by or on behalf of the Client in accordance with all applicable
laws, including Applicable Laws, and Client will otherwise comply with all laws,
rules, regulations and guidelines applicable to Client’s performance under this
Agreement and its use of Product provided by Catalent under this Agreement;
 
D.           Client will not release any Batch of Product if the required
certificates of analysis indicate that Product does not comply with the
Specifications;
 
E.           Client shall not market or sell, or license any other party to
market or sell, the Product without first making every reasonable effort to
ensure that Product is safe and effective for its intended purpose or any other
purpose for which such Product might reasonably be utilized;
 
F.           Client has all necessary authority to use and to permit Catalent to
use pursuant to this Agreement all intellectual property related to Product,
API, all other Client-supplied Materials (including artwork), and the Processing
of the foregoing, including any copyrights, trademarks, trade secrets, patents,
inventions and developments;
 
G.           the content of all artwork provided to Catalent shall comply with
all Applicable Laws; and
 
H.           the work to be performed by Catalent under this Agreement will not
violate or infringe upon any trademark, trade name, copyright, patent, trade
secret, or other intellectual property or other right held by any person or
entity.
 
I.           with respect to the Construction Work, all materials shall be new,
and both workmanship and materials shall be of first class quality; the Building
Contractor and all architects, contractors and subcontractors shall be duly
licensed and insured and all workmen shall be skilled in their profession and
trades.  All Construction Work shall he performed in compliance with the Design
Documents, the Construction Contract and all Applicable Law.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
33

--------------------------------------------------------------------------------

 
 
15.3           Limitations.  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
THIS ARTICLE ARE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES MADE BY
EACH PARTY TO THE OTHER PARTY, AND NEITHER PARTY MAKES ANY OTHER
REPRESENTATIONS, WARRANTIES OR GUARANTEES OF ANY KIND WHATSOEVER, INCLUDING ANY
IMPLIED WARRANTIES OF MERCHANTABILITY NON-INFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE.
 
ARTICLE 16
INDEMNIFICATION
 
16.1           Indemnification by Catalent.  Catalent shall indemnify and hold
harmless Client, its Affiliates, and their respective directors, officers,
employees and agents (“Client Indemnitees”) from and against any and all suits,
claims, losses, demands, liabilities, damages, costs and expenses (including
reasonable attorneys’ fees and reasonable investigative costs) in connection
with any suit, demand or action by any Third Party (“Losses”) arising out of or
resulting from (A) any breach of its representations, warranties or obligations
set forth in this Agreement or (B) any negligence or willful misconduct by
Catalent; in each case except to the extent that any of the foregoing arises out
of or results from any Client Indemnities’ negligence, willful misconduct or
breach of this Agreement.
 
16.2           Indemnification by Client.  Client shall indemnify and hold
harmless Catalent, its Affiliates, and their respective directors, officers,
employees and agents (“Catalent Indemnitees”) from and against any and all
Losses arising out of or resulting from (A) any breach of its representations,
warranties or obligations set forth in this Agreement, (B) any manufacture,
packaging, sale, promotion, distribution or use of or exposure to Product, API
or any other Client-supplied Materials, including product liability or strict
liability, (C) Client’s exercise of control over the Processing, to the extent
that Client’s instructions or directions violate Applicable Laws, (D) the
conduct of any clinical trials utilizing Product or API, (E) any actual or
alleged infringement or violation of any Third Party patent, trade secret,
copyright, trademark or other proprietary rights by intellectual property or
other information provided by Client, including Client-supplied Materials, (F)
the Construction Work, whether as a result of acts or omissions of Client, its
agents, employees, the architect, the Building Contractor or any subcontractors,
suppliers or material men; or (G) any negligence or willful misconduct by
Client; in each case except to the extent that any of the foregoing arises out
of or results from any Catalent Indemnitee’s negligence, willful misconduct or
breach of this Agreement. In addition, Client shall indemnify and hold harmless
the Catalent Indemnitees from and against any and all Losses arising out of or
resulting from any federal regulatory filings by or on behalf of Client or any
of its Affiliates, including Losses incurred by Catalent arising from filings
under 21 U.S.C. 355 and/or Section 505 of the Food and Drug Act (or non-U.S.
equivalents) and related claims or proceedings (including Losses associated with
Catalent’s obligation to respond to Third Party subpoenas).
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
34

--------------------------------------------------------------------------------

 
 
16.3           Indemnification Procedures.  All indemnification obligations in
this Agreement are conditioned upon the Party seeking indemnification (A)
promptly notifying the indemnifying Party of any claim or liability of which the
Party seeking indemnification becomes aware (including a copy of any related
complaint, summons, notice or other instrument); provided, that failure to
provide such notice within a reasonable period of time shall not relieve the
indemnifying Party of any of its obligations hereunder except to the extent the
indemnifying Party is prejudiced by such failure, (B) allowing the indemnifying
Party, if the indemnifying Party so requests, to conduct and control the defense
of any such claim or liability and any related settlement negotiations (at the
indemnifying Party’s expense), (C) cooperating with the indemnifying Party in
the defense of any such claim or liability and any related settlement
negotiations (at the indemnifying Party’s expense) and (D) not compromising or
settling any claim or liability without prior written consent of the
indemnifying Party.
 
ARTICLE 17
LIMITATIONS OF LIABILITY
 
17.1           CATALENT SHALL HAVE NO LIABILITY UNDER THIS AGREEMENT FOR ANY AND
ALL CLAIMS FOR LOST, DAMAGED OR DESTROYED API OR OTHER CLIENT SUPPLIED
MATERIALS, WHETHER OR NOT SUCH API OR CLIENT-SUPPLIED MATERIALS ARE INCORPORATED
INTO PRODUCT, EXCEPT TO THE EXTENT ANY SUCH LOSS ARISES FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF CATALENT.  NOTWITHSTANDING ANY PROVISION TO
THE CONTRARY IN SECTION 3.6, THE FOREGOING LIMITATION OF LIABILITY SHALL NOT
APPLY TO CATALENT’S LIABILITY OF UP TO [**] DOLLARS ($[**]) FOR LOSS OR DAMAGE
TO API PER BATCH IN PROCESS PER EVENT, TO THE EXTENT ANY OF SUCH LOSS OR DAMAGE
ARISES FROM THE NEGLIGENCE OF CATALENT, PROVIDED THAT NORMAL API YIELD LOSS
DURING PROCESSING SHALL NOT CONSTITUTE NEGLIGENCE OR BREACH OF THE AGREEMENT BY
CATALENT.
 
17.2           CATALENT’S TOTAL LIABILITY UNDER THIS AGREEMENT SHALL IN NO EVENT
EXCEED THE TOTAL FEES PAID BY CLIENT TO CATALENT UNDER THIS AGREEMENT FOR THE
BATCH OR SERVICES GIVING RISE TO THE CLAIM EXCEPT TO THE EXTENT ANY SUCH LOSS
ARISES FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF CATALENT AND EXCEPT
FOR THIRD PARTY DAMAGES FOR BODILY INJURY OR DEATH CAUSED BY THE NEGLIGENCE OF
CATALENT.  THE FOREGOING LIMITATION OF LIABILITY SHALL NOT APPLY TO CATALENT’S
LIABILITY OF UP TO [**] DOLLARS ($[**]) FOR LOSS OR DAMAGE TO API PER BATCH IN
PROCESS PER EVENT, TO THE EXTENT ANY OF SUCH LOSS OR DAMAGE ARISES FROM THE
NEGLIGENCE OF CATALENT, PROVIDED THAT NORMAL API YIELD LOSS DURING PROCESSING
SHALL NOT CONSTITUTE NEGLIGENCE OR BREACH OF THE AGREEMENT BY CATALENT.
 
17.3           NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT,
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OR LOSS OF REVENUES,
PROFITS OR DATA ARISING OUT OF PERFORMANCE UNDER THIS AGREEMENT, WHETHER IN
CONTRACT OR IN TORT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
35

--------------------------------------------------------------------------------

 
 
ARTICLE 18
INSURANCE RELATED TO PROCESSING
 
In addition to the insurance requirements set forth in Section 4.2, each Party
shall, at its own cost and expense, obtain and maintain in full force and effect
after the Commencement Date during the Term the following: (A) Commercial
General Liability Insurance with a per-occurrence limit of not less than $[**];
(B) Products and Completed Operations Liability Insurance with a per-occurrence
limit of not less than $[**]; (C) Workers’ Compensation Insurance with statutory
limits and Employers Liability Insurance with limits of not less than $[**] per
accident; and (D) All Risk Property Insurance, including transit coverage, in an
amount equal to the full replacement value of its property while in, or in
transit to, a Catalent facility as required under this Agreement. Each Party may
self insure all or any portion of the required insurance as long as, together
with its Affiliates, its US GAAP net worth is greater than $[**] or its annual
EBITDA (earnings before interest, taxes, depreciation and amortization) is
greater than $[**].  Each required insurance policy, other than self-insurance,
shall be obtained from an insurance carrier with an A.M. Best rating of at least
A- VII.  If any of the required policies of insurance are written on a claims
made basis, such policies shall be maintained throughout the Term and for a
period of at least [**] years thereafter.  Each Party shall obtain a waiver of
subrogation clause from its property insurance carriers in favor of the other
Party.  Each Party shall be named as an additional insured within the other
Party’s products liability insurance policies; provided, that such additional
insured status will apply solely to the extent of the insured Party’s indemnity
obligations under this Agreement.  Such waivers of subrogation and additional
insured status obligations will operate the same whether insurance is carried
through third Parties or self-insured.  Upon the other Party’s written request
from time to time, each Party shall promptly furnish to the other Party a
certificate of insurance or other evidence of the required insurance.
 
ARTICLE 19
TERM AND TERMINATION
 
19.1           Term.  This Agreement shall commence on the Effective Date and
shall continue until the end of the [**] anniversary of the earlier of the
Completion Date or July 1, 2014, unless earlier terminated in accordance with
Section 19.2 or 19.3 (as may be extended in accordance with this Section, the
“Term”).  The Term shall be automatically extended for successive [**] periods
up to a maximum total extension of [**] years, unless and until Client gives
Catalent at least [**] years prior written notice, or Catalent gives Client at
least [**] years prior written notice, of the noticing Party’s desire to
terminate the Agreement as of the end of the then-current Term or extension
period, as the case may be.  In the event Catalent provides Client with such
[**] years prior written notice of termination, during the final [**] years of
the Term (or then-current extension thereof) Catalent shall exert commercially
reasonable efforts to assist and support the transfer of the Process from
Catalent to any Third Party contract manufacturing organization or other
manufacturer selected by Client, at Client’s expense.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
36

--------------------------------------------------------------------------------

 
 
19.2         Termination for Failure to Obtain Marketing Authorization, Failure
to Commercialize, Revocation of Marketing Authorization, or Withdrawal from
Markets.  In the event that Client does not receive Regulatory Approval for the
Product in any country in the Territory or fails to launch the Product
commercially somewhere in the Territory within [**] months following the
Effective Date, then Catalent may terminate the Agreement upon [**] days written
notice from Catalent.  In the event that Client fails to launch the Product
commercially in the U.S., Client may terminate the Agreement upon [**] days
written notice to Catalent.  In the event that the United States Food and Drug
Administration (“FDA”) effects the complete revocation (exclusive of any
suspension, temporary withdrawal or partial revocation) of all then-current
Regulatory Approval(s) of the Product in the United States, either Party may
terminate the Agreement upon [**] days written notice to the other Party.  In
the event the Product is completely withdrawn from the U.S. market because
Client determines in good faith that it is no longer commercially viable, the
Parties will meet and negotiate in good faith an appropriate amendment to this
Agreement.  For the avoidance of doubt, a change in indication, dosage strength
or dosage form for the API shall not enable Client to terminate this Agreement
pursuant to this Section 19.2.  Without limiting each Party’s obligations under
Sections 19.4 and 19.5, in the event of any termination under this Section 19.2,
Client shall pay Catalent the following “Breakage Costs”:
 
A.           All Construction Costs and Equipment Costs (if applicable) actually
incurred and all amounts due under outstanding invoices;
 
B.           Amounts due for work performed, any other fees that may be due
under this Agreement (including any Milestone Payments, Facility Construction
Support Fees and Facility Fees, if applicable) whether invoiced or not yet
invoiced, and any non-cancelable commitments made by Catalent prior to date of
termination;
 
C.           All amounts owed under the Quote (if applicable);
 
D.           All reasonable costs incurred in connection with the removal of
Client Equipment and restoration of the Client Space to cGMP conditions;
 
E.           [**] U.S. dollars ($[**]) to reimburse Catalent for lost
opportunity costs and unreimbursed costs associated with installing and
qualifying the Client Equipment, Catalent Equipment, and the operations in
preparation for launch (if applicable), including but not limited to labor costs
(e.g., reduction in force).
 
In addition, at Catalent’s option, Catalent may purchase the Client Equipment
from Client for an amount not to exceed the amount actually incurred by Client.
 
19.3         Termination for Cause.  This Agreement may be terminated
immediately at any time without further action:
 
A.           by either Party if the other Party files a petition in bankruptcy,
or enters into an agreement with its creditors, or applies for or consents to
the appointment of a receiver, administrative receiver, trustee or
administrator, or makes an assignment for the benefit of creditors, or suffers
or permits the entry of any order adjudicating it to be bankrupt or insolvent
and such order is not discharged within 30 days, or takes any equivalent or
similar action in consequence of debt in any jurisdiction; or
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
37

--------------------------------------------------------------------------------

 
 
B.           by either Party if the other Party materially breaches any of the
provisions of this Agreement and such breach is not cured within [**] days after
the giving of written notice requiring the breach to be remedied; provided, that
in the case of a failure of Client to make payments in accordance with the terms
of this Agreement, Catalent may terminate this Agreement if such payment breach
is not cured within [**] days of receipt of notice of non-payment from Catalent
and further provided that Catalent may terminate this Agreement if the Cash
Deposit is not replaced or replenished as required by Section 4.1, time being of
the essence.
 
19.4         Effect of Termination after Commencement Date.  Expiration or
termination of this Agreement shall be without prejudice to any rights or
obligations that accrued to the benefit of either Party prior to such expiration
or termination including without limitation the Facility Fees due hereunder.  In
the event of a termination of this Agreement after the Commencement Date (in
addition to the provisions set forth in 19.5):
 
A.           Catalent shall promptly return to Client, at Client’s expense and
at Client’s direction, any remaining inventory of Product, API or other
Client-supplied Materials; provided, that Catalent shall have no obligation to
so return such items until all outstanding invoices sent by Catalent to Client
have been paid in full;
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
38

--------------------------------------------------------------------------------

 
 
B.           Client shall pay Catalent all invoiced amounts outstanding
hereunder, plus, upon receipt of invoice therefor, for any (i) Product that has
been shipped pursuant to Purchase Orders but not yet invoiced, (ii) Product
Processed pursuant to Purchase Orders that has been completed but not yet
shipped, and (iii) in the event that this Agreement is terminated for any reason
other than by Client pursuant to Section 19.3 (A) or (B) all Product in process
of being Processed pursuant to Purchase Orders (or, alternatively, Client may
instruct Catalent to complete such work in process, and the resulting completed
Product shall be governed by clause (ii)); and
 
C.           In the event that this Agreement is terminated for any reason other
than by Client pursuant to Section 19.3 (A) or (B), Client shall pay Catalent
for (i) all costs and expenses incurred, and all noncancellable commitments
made, in connection with Catalent’s performance of this Agreement, so long as
such costs, expenses or commitments were made by Catalent consistent with
Client’s most recent Firm Commitment.  Nothing in this Section 19.4 shall
operate as a waiver of any other damages or remedies to which Catalent may be
entitled at law or in equity.
 
19.5         Removal of Equipment,  Construction Costs and Residual Value.
 
 
A.
Client shall be entitled to remove or procure the removal of the physically
removable items of Client Equipment from the Facility immediately upon
termination of this Agreement by Client pursuant to Section 19.3;

 
 
B.
Provided that termination is not as a result of a material breach of the terms
of this Agreement by Catalent, Client shall reimburse Catalent for any and all
outstanding Construction Costs (or Equipment Costs, if applicable);

 
 
C.
Provided that termination is not as a result of a material breach of the terms
of this Agreement by Catalent, Client shall pay to Catalent any Construction
Costs in respect of which Catalent is committed as at the termination date and
Client shall either remove Client Equipment from the Facility or pay to Catalent
all reasonable costs incurred in connection with the removal of Client
Equipment;

 
 
D.
In the event of termination of this Agreement for any reason other than
termination by Catalent pursuant to Section 19.3 (A) or (B), the Parties agree
that Client shall have the right to remove such of the physically removable
items of Client Equipment that has any Residual Value, such right exercisable by
Client on written notice to Catalent (the “Equipment Notice”) to be received by
Catalent within [**] days of Client receiving or giving notice of termination of
this Agreement.  In the event that Client exercises this right Catalent shall
surrender possession of such Client Equipment to Client in the same order,
condition and repair as received, (fair wear and tear excepted) at the Facility
or such other location as may be reasonably designated by Client subject to the
payment of all removal and transportation expenses of the Client Equipment by
Client and Client renovating and repairing the Facility in order to repair any
damage to the Facility caused during or as a result of such removal. If Client
does not collect the Client Equipment within a period of [**] days following the
Equipment Notice, Catalent may arrange for the removal of the Client Equipment
from the Client Space itself and may either cause the Client Equipment to be
stored or destroyed at its option.  If Client does not renovate and repair the
Facility as specified above, Client shall reimburse Catalent in full for any and
all costs incurred by Catalent in carrying out such reconstruction itself.

 
 
E.
In the event that Client does not exercise its right to remove such of the
physically removable items of Client Equipment that has any Residual Value,
pursuant to Section 19.5 (D), Catalent shall have the option to purchase such
Client Equipment in whole or in part or such items) of Client Equipment.  In
order to exercise such option to purchase the Client Equipment or any item(s) of
the Client Equipment, Catalent shall:

 
 
(i)
provide written notice to Client within [**] days following receipt of the
Equipment Notice or, if there is none, within [**] after the last date when
Client could have served an Equipment Notice of Catalent’s intention to purchase
the Client Equipment; and

 
 
(ii)
pay to Client within [**] days following the Equipment Notice the Client
Residual Value of the Client Equipment or such item(s) of Client Equipment.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
39

--------------------------------------------------------------------------------

 
 
If Catalent does not wish to purchase the Client Equipment and Client has not
served an Equipment Notice within the prescribed time, Catalent shall, on
Client’s behalf, arrange for the removal of the Client Equipment from the
Facility and cause the Client Equipment to be destroyed.  Client shall bear all
Catalent’s costs in undertaking the removal (including any costs of renovation
or repair of the Facility as set forth in Section 19.5 (D)) and destruction of
the Client Equipment.  If Catalent uses the Client Equipment for the manufacture
of any product after the termination date or has not had the Client Equipment
removed within [**] months of the termination date, it will be deemed to have
served a notice in accordance with Section 19.5 (E) of this Agreement.
 
19.6           Survival.  The rights and obligations of the Parties shall
continue under Articles 14 (Intellectual Property), 16 (Indemnification), 17
(Limitations of Liability), 20 (Notice), 21 (Miscellaneous); under Articles 13
(Confidentiality and Non-Use) and 18 (Insurance Related to Processing), in each
case to the extent expressly stated therein; and under Sections 10.4 (Payment
Terms), 10.5 (Taxes), 10.6 (Client and Third Party Expenses), 12.2
(Recordkeeping), 12.6 (Recall), 15.3 (Limitations on Warranties), 19.4 (Effect
of Termination), 19.5 (Removal of Equipment) and 19.6 (Survival), and under
Articles 20 and 21, in each case in accordance with their respective terms if
applicable, notwithstanding expiration or termination of this Agreement.
 
ARTICLE 20
NOTICE
 
All notices and other communications hereunder shall be in writing and shall be
deemed given: (A) when delivered personally; (B) when delivered by facsimile
transmission (receipt verified); (C) when received or refused, if mailed by
registered or certified mail (return receipt requested), postage prepaid; or (D)
when delivered if sent by express courier service, to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice; provided, that notices of a change of address shall be effective
only upon receipt thereof):
 
To Client:
Pharmacyclics, Inc.

 
995 East Arques Avenue

 
Sunnyvale, CA 94085

 
[**]

 
Facsimile: [**]

 
To Catalent:
[**]

 
With a copy to:
Catalent Pharma Solutions, LLC

 
14 Schoolhouse Road

 
Somerset, NJ 08873 USA

 
Attn: General Counsel (Legal Department)

 
Facsimile: [**]

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
40

--------------------------------------------------------------------------------

 
 
ARTICLE 21
MISCELLANEOUS
 
21.1           Entire Agreement; Amendments.  This Agreement, together with all
Schedules and Attachments hereto, including the Quality Agreement, constitutes
the entire understanding between the Parties, and supersedes any contracts,
agreements or understandings (oral or written) of the Parties, with respect to
the subject matter hereof, except that the letter agreement between the Parties,
[**] (the “Letter Agreement”), while terminated, shall not be superseded by this
Agreement and any post-termination obligations of the Parties under such letter
agreement shall continue according to the terms of the Letter Agreement. No term
of this Agreement may be amended except upon written agreement of both Parties,
unless otherwise expressly provided in this Agreement.
 
21.2           Captions; Certain Conventions.  The captions in this Agreement
are for convenience only and are not to be interpreted or construed as a
substantive part of this Agreement.  Unless otherwise expressly provided herein
or the context of this Agreement otherwise requires, (A) words of any gender
include each other gender, (B) words such as “herein”, “hereof”, and “hereunder”
refer to this Agreement as a whole and not merely to the particular provision in
which such words appear, (C) words using the singular shall include the plural,
and vice versa, (D) the words “include(s)” and “including” shall be deemed to be
followed by the phrase “but not limited to”, “without limitation” or words of
similar import, (E) the word “or” shall be deemed to include the word “and”
(e.g., “and/or”) and (F) references to “Article,” “Section,” “subsection,”
“clause” or other subdivision, or to an Attachment or other appendix, without
reference to a document are to the specified provision or Attachment of this
Agreement. This Agreement shall be construed as if it were drafted jointly by
the Parties.
 
21.3           Further Assurances.  The Parties agree to execute, acknowledge
and deliver such further instruments and to take all such other incidental acts
as may be reasonably necessary or appropriate to carry out the purpose and
intent of this Agreement so long as such acts do not increase the obligations of
such Party.
 
21.4           No Waiver.  Failure by either Party to insist upon strict
compliance with any term of this Agreement in any one or more instances will not
be deemed to be a waiver of its rights to insist upon such strict compliance
with respect to any subsequent failure.
 
21.5           Severability.  If any term of this Agreement is declared invalid
or unenforceable by a court or other body of competent jurisdiction, the
remaining terms of this Agreement will continue in full force and effect.
 
21.6           Independent Contractors.  The relationship of the Parties is that
of independent contractors, and neither Party will incur any debts or make any
commitments for the other Party except to the extent expressly provided in this
Agreement.  Nothing in this Agreement is intended to create or will be construed
as creating between the Parties the relationship of joint ventures, co-partners,
employer/employee or principal and agent.  Neither Party shall have any
responsibility for the hiring, termination or compensation of the other Party’s
employees or contractors or for any employee benefits of any such employee or
contractor.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
41

--------------------------------------------------------------------------------

 
 
21.7           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the Parties, their successors and permitted
assigns.  Neither Party may assign this Agreement, in whole or in part, without
the prior written consent of the other Party, except that either Party may,
without the other Party’s consent, assign this Agreement to an Affiliate or to a
successor to substantially all of the business or assets of the assigning Party
or the assigning Party’s business unit responsible for performance under this
Agreement.
 
21.8           No Third Party Beneficiaries.  This Agreement shall not confer
any rights or remedies upon any person or entity other than the Parties named
herein and their respective successors and permitted assigns.
 
21.9           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Delaware, USA, excluding its conflicts of law
provisions.  The United Nations Convention on Contracts for the International
Sale of Goods shall not apply to this Agreement.  The Parties hereby consent to
the jurisdiction of the Chancery Courts of the State of Delaware for all
disputes between the Parties relating or arising under this Agreement, and
hereby waive any right to contest venue in such courts on grounds of forum non
conveniens.
 
21.10         Dispute Resolution.  Any dispute, controversy or claim arising out
of or relating to the Construction Work, the Client Space, the Improvements, the
Client Equipment or the Catalent Equipment which the Parties are unable to
amicably settle themselves shall first be submitted to the SG for
resolution.  The SG shall have [**] days to attempt to resolve such dispute, and
will set forth any resolution in writing.  If the SG is unable to resolve such
dispute within the [**] day period, such dispute shall be referred to a
nominated senior officer of each Party within [**] following of break-down of
negotiations.  Such nominated senior officers shall have [**] from the time that
the SG referred such dispute to attempt to resolve such dispute, and will set
forth any resolution in writing.  If such dispute is not resolved by the
nominated senior officers within such [**] period, each Party shall have the
right to seek resolution through other legal means.  Notwithstanding the
foregoing, each Party has the right, before or during any dispute resolution, to
seek from the appropriate court provisional, equitable or injunctive remedies to
avoid irreparable harm, maintain the status quo or preserve the subject matter
of the dispute.
 
21.11         Prevailing Party.  In any dispute resolution proceeding between
the Parties in connection with this Agreement, the prevailing Party will be
entitled to recover its reasonable attorney’s fees and casts in such proceeding
from the other Party.
 
21.12         Publicity.  Neither Party will make any press release or other
public disclosure regarding this Agreement or the transactions contemplated
hereby without the other Party’s express prior written consent, except as
required under Applicable Laws, by any governmental agency or by the rules of
any stock exchange on which the securities of the disclosing Party are listed,
in which case the Party required to make the press release or public disclosure
shall use commercially reasonable efforts to obtain the approval of the other
Party as to the form, nature and extent of the press release or public
disclosure prior to issuing the press release or making the public disclosure.
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
42

--------------------------------------------------------------------------------

 
 
21.13           Setoff.  Without limiting Catalent’s rights under law or in
equity, Catalent and its Affiliates, parent or related entities, collectively or
individually, may exercise a right of set-off against any and all amounts due to
Catalent from Client.  For purposes of this Section, Catalent, its Affiliates,
parent or related entities shall be deemed to be a single creditor.
 
21.14           Force Majeure.  Except as to payments required under this
Agreement, neither Party shall be liable in damages for, nor shall this
Agreement be terminable or cancelable by reason of, any delay or default in such
Party’s performance hereunder if such default or delay is caused by events
beyond such Party’s reasonable control, including acts of God, law or regulation
or other action or failure to act of any government or agency thereof, war or
insurrection, civil commotion, destruction of production facilities or materials
by earthquake, fire, flood or weather, labor disturbances, epidemic or failure
of suppliers, public utilities or common carriers; provided, that the Party
seeking relief under this Section shall immediately notify the other Party of
such causes) beyond such Party’s reasonable control. The Party that may invoke
this Section shall use commercially reasonable efforts to reinstate its ongoing
obligations to the other Party as soon as practicable.  If the cause(s) shall
continue unabated for [**] days, then both Parties shall meet to discuss and
negotiate in good faith what modifications to this Agreement should result from
such cause(s).
 
21.15           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.  Any photocopy, facsimile or
electronic reproduction of the executed Agreement shall constitute an original.
 
[Signature page follows]
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
43

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Agreement effective as of the Effective Date.
 
Catalent CTS, LLC
 
Pharmacyclics, Inc.
     
By:
[**]
 
By:
/s/ Robert W. Duggan
     
Name:
[**]
 
Name:
Robert W. Duggan
     
Title:
President
 
Title:
CEO

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 

 
Schedule 1
[**]
 
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 


Schedule 2
[**]
 
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3
[**]
 
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4
[**]
 
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5
[**]
 
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6
[**]
 
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7
[**]
 
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8
[**]
 
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
Attachment A
[**]
 
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 


Attachment B
[**]
 
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
Attachment C
[**]
 
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
Attachment D
[**]
 
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
Attachment E
[**]
 
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
Attachment F
[**]

